In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 16‐3397 
BRENDAN DASSEY, 
                                                            Petitioner‐Appellee, 

                                                    v. 

MICHAEL A. DITTMANN, 
                                                          Respondent‐Appellant. 
                                  ____________________ 

              Appeal from the United States District Court for the 
                         Eastern District of Wisconsin. 
             No. 14‐cv‐1310 — William E. Duffin, Magistrate Judge. 
                                  ____________________ 

 ARGUED SEPTEMBER 26, 2017 — DECIDED DECEMBER 8, 2017 
                 ____________________ 
  Before  WOOD,  Chief  Judge,  and  EASTERBROOK,  KANNE, 
ROVNER, WILLIAMS, SYKES, and HAMILTON, Circuit Judges.* 
    HAMILTON, Circuit Judge. Petitioner Brendan Dassey con‐
fessed on videotape to participating in the 2005 rape and mur‐
der of Teresa Halbach and the mutilation of her corpse. The 
Wisconsin state courts upheld Dassey’s convictions for these 
crimes, finding that his confession was voluntary and could 
                                                 
      * Circuit Judges Flaum and Barrett did not participate in the consider‐

ation or decision of this case. 
2                                                         No. 16‐3397 

be used against him. The principal issue in this habeas corpus 
appeal is whether that finding was based on an unreasonable 
application of Supreme Court precedent or an unreasonable 
view of the facts. See 28 U.S.C. § 2254(d). 
    Whether  Dassey’s  confession  was  voluntary  or  not  is 
measured against a general standard that takes into account 
the totality of the circumstances. See Withrow v. Williams, 507 
U.S.  680,  693–94  (1993);  Gallegos  v.  Colorado,  370  U.S.  49,  55 
(1962); see also Fare v. Michael C., 442 U.S. 707, 727 (1979) (ad‐
missibility of juvenile confession). Some factors would tend to 
support a finding that Dassey’s confession was not voluntary: 
his youth, his limited intellectual ability, some suggestions by 
the interrogators, their broad assurances to a vulnerable sus‐
pect  that  honesty  would  produce  leniency,  and  inconsisten‐
cies  in  Dassey’s  confession.  Many  other  factors,  however, 
point  toward  a  finding  that  it  was  voluntary.  Dassey  spoke 
with the interrogators freely, after receiving and understand‐
ing Miranda warnings, and with his mother’s consent. The in‐
terrogation took place in a comfortable setting, without any 
physical coercion or intimidation, without even raised voices, 
and over a relatively brief time. Dassey provided many of the 
most  damning  details  himself  in  response  to  open‐ended 
questions. On a number of occasions he resisted the interro‐
gators’ strong suggestions on particular details. Also, the in‐
vestigators made no specific promises of leniency. 
   After  the  state  courts  found  the  confession  voluntary,  a 
federal district court and a divided panel of this court found 
that the state courts’ decision was unreasonable and that Das‐
sey was entitled to a writ of habeas corpus. We granted en banc 
review to consider the application of the deferential standards 
No. 16‐3397                                                          3

of 28 U.S.C. § 2254(d) and the implications of the panel deci‐
sion for interrogations of juvenile suspects. The state courts’ 
finding  that  Dassey’s  confession  was  voluntary  was  not  be‐
yond fair debate, but we conclude it was reasonable. We re‐
verse the grant of Dassey’s petition for a writ of habeas cor‐
pus. 
    Part I provides an overview of the applicable law. Part II 
sets  forth  the  relevant  facts  about  Teresa  Halbach’s  murder, 
Dassey’s  confession,  and  the  court  proceedings.  Part  III  ap‐
plies the law to the relevant facts, keeping in mind the defer‐
ence we must give under § 2254(d) to state court decisions as 
to which reasonable judges might differ.  
I.  The Applicable Law 
    We first discuss our standard of review under the Antiter‐
rorism and Effective Death Penalty Act of 1996 (AEDPA) and 
then describe the Supreme Court’s clearly established law for 
when  a  confession,  particularly  a  confession  by  a  sixteen‐
year‐old like Dassey, is deemed voluntary and admissible. 
   A.  Deference Under AEDPA 
    In  considering  habeas  corpus  petitions  challenging  state 
court convictions, “our review is governed (and greatly lim‐
ited)  by”  AEDPA.  Hicks  v.  Hepp,  871  F.3d  513,  524  (7th  Cir. 
2017) (citation omitted). The standards in 28 U.S.C. § 2254(d) 
were designed to “prevent federal habeas ‘retrials’ and to en‐
sure that state‐court convictions are given effect to the extent 
possible under law.” Id., quoting Bell v. Cone, 535 U.S. 685, 693 
(2002). Section 2254(d) provides that a state court conviction 
cannot be overturned unless the state courts’ adjudication of 
a federal claim on the merits: 
4                                                                 No. 16‐3397 

      (1) resulted in a decision that was contrary to, or in‐
       volved an unreasonable application of, clearly es‐
       tablished  Federal  law,  as  determined  by  the  Su‐
       preme Court of the United States; or 
      (2) resulted in a decision that was based on an un‐
       reasonable determination of the facts in light of the 
       evidence presented in the State court proceeding. 
    The  decision  federal  courts  look  to  is  the  “last  reasoned 
state‐court decision” to decide the merits of the case, even if 
the  state’s  supreme  court  then  denied  discretionary  review. 
Johnson v. Williams, 133 S. Ct. 1088, 1094 n.1 (2013). In this case, 
we look to the Wisconsin Court of Appeals decision that Das‐
sey’s confession was voluntary. 1 
    The  standard  for  legal  errors  under  § 2254(d)(1)  was 
meant to be difficult to satisfy. Harrington v. Richter, 562 U.S. 
86, 102 (2011). The issue is not whether federal judges agree 
with the state court decision or even whether the state court 
decision  was  correct.  The  issue  is  whether  the  decision  was 
unreasonably wrong under an objective standard. Williams v. 
Taylor, 529 U.S. 362, 410–11 (2000) (majority opinion of O’Con‐


                                                 
      1 On October 30, 2017, the Supreme Court heard argument in Wilson 

v. Sellers, No. 16‐6855, where one question is whether federal courts in ha‐
beas cases should continue to “look through” state supreme court sum‐
mary decisions on the merits to the last state court decision that provided 
an  explanation.  See  generally  Hittson  v.  Chatman,  135  S.  Ct.  2126,  2127 
(2015) (Ginsburg, J., concurring in denial of certiorari). If the Court holds 
in  Wilson  that  federal  courts  reviewing  a  state  supreme  court  summary 
denial of review should give the state courts the benefit of any merits ra‐
tionale  the  record  could  support,  our  review  would  become  even  more 
deferential, so the outcome here would not change. 
No. 16‐3397                                                            5

nor, J.). Put another way, we ask whether the state court deci‐
sion  “was  so  lacking  in  justification  that  there  was  an  error 
well understood and comprehended in existing law beyond 
any  possibility  for  fairminded  disagreement.”  Richter,  562 
U.S. at 103. The existing law that applies is limited to that of 
the Supreme Court of the United States, which has instructed 
the lower federal courts to uphold a state court conviction un‐
less the record “cannot, under any reasonable interpretation 
of the [Court’s] controlling legal standard, support a certain 
ruling.” Panetti v. Quarterman, 551 U.S. 930, 953 (2007). Even if 
we were to consider the approach in past Supreme Court de‐
cisions outmoded, as the dissents suggest, a state court’s deci‐
sion consistent with the Supreme Court’s approach could not 
be unreasonable under AEDPA.  
     As a result, federal habeas relief from state convictions is 
rare.  It  is  reserved  for  those  relatively  uncommon  cases  in 
which state courts veer well outside the channels of reasona‐
ble  decision‐making  about  federal  constitutional  claims. 
AEDPA deference is not conclusive, however. Where the rec‐
ord shows that state courts have strayed from clearly estab‐
lished federal law, we can and do grant relief. E.g., Richardson 
v. Griffin, 866 F.3d 836 (7th Cir. 2017); Jones v. Calloway, 842 F.3d 
454  (7th  Cir.  2016);  McManus  v.  Neal,  779  F.3d  634  (7th  Cir. 
2015);  Shaw  v.  Wilson,  721  F.3d  908  (7th  Cir.  2013);  Harris  v. 
Thompson,  698  F.3d  609  (7th  Cir.  2012);  Jones  v.  Basinger,  635 
F.3d 1030 (7th Cir. 2011).  
   Review  of  state  court  factual  findings  under  AEDPA  is 
similarly deferential. Under  § 2254(d)(2), federal courts can‐
not declare “state‐court factual determinations … unreason‐
able merely because [we] would have reached a different con‐
clusion in the first instance.” Brumfield v. Cain, 135 S. Ct. 2269, 
6                                                      No. 16‐3397 

2277  (2015)  (internal  quotation  marks  and  citation  omitted). 
AEDPA does not permit federal courts to “supersede the trial 
court’s … determination” if a review of the record shows only 
that “[r]easonable minds … might disagree about the finding 
in  question.”  Id.  (internal  quotations  and  citations  omitted). 
But again, “deference does not imply abandonment or abdi‐
cation of judicial review, and does not by definition preclude 
relief.” Id. (internal quotations and citations omitted). 
     B.  The Law of Confessions 
    The  Due  Process  Clause  of  the  Fourteenth  Amendment 
forbids  the  admission  of  an  involuntary  confession  in  evi‐
dence in a criminal prosecution. Miller v. Fenton, 474 U.S. 104, 
109 (1985). In deciding whether a confession was voluntary, 
courts  assess  “the  totality  of  all  the  surrounding  circum‐
stances—both  the  characteristics  of  the  accused  and  the  de‐
tails of the interrogation.” Schneckloth v. Bustamonte, 412 U.S. 
218, 226 (1973); see also Withrow v. Williams, 507 U.S. 680, 693–
94 (1993) (collecting relevant factors). The purpose of this test 
is to determine whether “the defendant’s will was in fact over‐
borne.” Miller, 474 U.S. at 116. 
    The Supreme Court’s many cases applying the voluntari‐
ness test have not distilled the doctrine into a comprehensive 
set of hard rules, though prohibitions on physical coercion are 
absolute. See Mincey v. Arizona, 437 U.S. 385, 401 (1978) (state‐
ments  resulted  from  “virtually  continuous  questioning  of  a 
seriously  and  painfully  wounded  man  on  the  edge  of  con‐
sciousness”);  Brown  v.  Mississippi,  297  U.S.  278,  279  (1936) 
(confessions  extracted  by  “brutality  and  violence”).  AEDPA 
does  not  “require  state  and  federal  courts  to  wait  for  some 
nearly identical factual pattern before a legal rule must be ap‐
plied” because “even a general standard may be applied in an 
No. 16‐3397                                                           7

unreasonable manner.” Panetti, 551 U.S. at 953, quoting Carey 
v. Musladin, 549 U.S. 70, 81 (2006) (Kennedy, J., concurring in 
the  judgment);  accord,  Yarborough  v.  Alvarado,  541  U.S.  652, 
663–64 (2004). 
    Nevertheless, applying a general standard like voluntari‐
ness  “can  demand  a  substantial  element  of  judgment,”  and 
determining  whether  that  judgment  is  reasonable  “requires 
considering  the  rule’s  specificity.”  Alvarado,  541  U.S.  at  664. 
“The more general the rule, the more leeway courts have in 
reaching  outcomes  in  case‐by‐case  determinations.”  Id.  (up‐
holding state court Miranda conclusion where factors pointed 
in opposite directions). The state courts had such leeway here, 
and in the end, that leeway is decisive as we apply the test of 
§ 2254(d)(1).  
    This general standard has  some specific  requirements to 
guide courts. First, a person arguing his confession was invol‐
untary must show that the police engaged in coercive prac‐
tices.  See  Colorado  v.  Connelly,  479  U.S.  157,  164–65  (1986). 
Physically abusive interrogation tactics would constitute co‐
ercion per se. Stein v. New York, 346 U.S. 156, 182 (1953) (phys‐
ical violence is per se coercion), overruled on other grounds by 
Jackson v. Denno, 378 U.S. 368, 381 (1964); Brown, 297 U.S. at 
286–87  (coercion  and  brutality);  United  States  v.  Jenkins,  938 
F.2d 934, 938 (9th Cir. 1991) (physical abuse is coercion per se); 
Miller v. Fenton, 796 F.2d 598, 604 (3d Cir. 1986) (same).  
   Interrogation tactics short of physical force can amount to 
coercion.  The  Court  has  condemned  tactics  designed  to  ex‐
haust suspects physically and mentally. Such tactics include 
long  interrogation  sessions  or  prolonged  detention  paired 
with repeated but relatively short questioning. Davis v. North 
Carolina, 384 U.S. 737, 752 (1966) (finding coercive the practice 
8                                                      No. 16‐3397 

of repeated interrogations over sixteen days while the suspect 
was being held incommunicado). 
    The Supreme Court has not found that police tactics not 
involving physical or mental exhaustion taken alone were suf‐
ficient to show involuntariness. In several cases, the Court has 
held that officers may deceive suspects through appeals to a 
suspect’s conscience, by posing as a false friend, and by other 
means of trickery and bluff. See, e.g., Procunier v. Atchley, 400 
U.S. 446, 453–54 (1971) (suspect was deceived into confessing 
to false friend to obtain insurance payout to children and step‐
children); Frazier v. Cupp, 394 U.S. 731, 739 (1969) (deceiving 
suspect about another suspect’s confession). False promises to 
a suspect have  similarly not been  seen as per se  coercion,  at 
least if they are not quite specific. See Arizona v. Fulminante, 
499 U.S. 279, 285 (1991) (rejecting language in Bram v. United 
States, 168 U.S. 532 (1897), stating that a confession could not 
be obtained by “any direct or implied promises,” id. at 542–
43, but finding promise to protect suspect from threatened vi‐
olence by others rendered confession involuntary); Welsh S. 
White, Confessions Induced by Broken Government Promises, 43 
Duke L.J. 947, 953 (1994).  
     False  promises  may  be  evidence  of  involuntariness,  at 
least when paired with more coercive practices or especially 
vulnerable  defendants  as  part  of  the  totality  of  the  circum‐
stances. E.g., Lynumn v. Illinois, 372 U.S. 528, 534 (1963) (pre‐
Miranda confession found involuntary based on false promise 
of  leniency  to  indigent  mother  with  young  children,  com‐
bined  with  threats  to  remove  her  children  and  to  terminate 
welfare benefits, along with other factors). But the Supreme 
Court allows police interrogators to tell a suspect that “a co‐
operative attitude” would be to his benefit. Fare v. Michael C., 
No. 16‐3397                                                                9

442 U.S. 707, 727 (1979) (reversing finding that confession was 
involuntary). Supreme Court precedents do not draw bright 
lines on this subject. 
    In assessing voluntariness, courts must weigh the tactics 
and setting of the interrogation alongside any particular vul‐
nerabilities of the suspect. Bustamonte, 412 U.S. at 226. Rele‐
vant factors include the suspect’s age, intelligence, and educa‐
tion, as well as his familiarity with the criminal justice system. 
Withrow, 507 U.S. at 693–94 (collecting factors); Michael C., 442 
U.S. at 725–26 (significant criminal justice experience); Clewis 
v. Texas, 386 U.S. 707, 712 (1967) (limited educational attain‐
ment); Culombe v. Connecticut, 367 U.S. 568, 620 (1961) (intel‐
lectual  disability);  Gallegos  v. Colorado, 370 U.S. 49,  53 (1962) 
(age). 
     The interaction between the suspect’s vulnerabilities and 
the police tactics may signal coercion even in the absence of 
physical coercion or threats. The Supreme Court has made it 
clear that juvenile confessions call for “special care” in evalu‐
ating  voluntariness.  E.g.,  Haley  v.  Ohio,  332  U.S.  596,  599 
(1948); see also J.D.B. v. North Carolina, 564 U.S. 261, 277 (2011); 
In  re  Gault,  387  U.S.  1,  45  (1967);  Gallegos,  370  U.S.  at  54.  In 
juvenile cases, the law is particularly concerned with whether 
a friendly adult is present for or consents to the interrogation. 
In re Gault, 387 U.S. at 55–56; Gallegos, 370 U.S. at 53–54; Haley, 
332 U.S. at 600. Concerns about physical exhaustion, naïveté 
about  friendly  police  in  the  context  of  an  adversarial  police 
interview, and intellectual disability also take on heightened 
10                                                               No. 16‐3397 

importance for assessing whether a juvenile’s will was over‐
borne. 2 
    As we detail below, Dassey’s case presents different factors 
pointing in opposite directions. Those most important to our 
analysis include: his age and intellectual ability; the physical 
circumstances of the interrogation; the manner and actions of 
the  police  in  questioning  Dassey,  including  bluffing  about 
what  they  knew  and  assuring  him  of  the  value  of  honesty; 
Dassey’s resistance or receptiveness to suggestions by interro‐
gators; and the extent to which he provided the most incrim‐
inating information in response to open‐ended, non‐leading 
questions. 




                                                 
      2 We have reservations about the use of “suggestibility” as a factor in 

this analysis, at least on these facts. Dassey relies heavily on the results of 
a Gudjonsson Suggestibility Scale test measuring him as more susceptible 
to fabrication than 95 people out of 100, given slight prodding by ques‐
tioners. A Gudjonsson test is administered by reading a short story aloud 
to an examinee and then later asking leading questions about it. The more 
answers that change in response to mild pressure, the more suggestible 
the examinee is. The administration of this test for people with intellectual 
disabilities has been criticized because they may have good recall of their 
own lived experiences but poor recall of facts not relevant to their lives. 
Paul Willner, Assessment of capacity to participate in court proceedings: a selec‐
tive  critique  and  some  recommendations, 17  Psychology,  Crime  &  Law 117, 
117 (2011). This criticism mirrors Dassey’s own testimony that his recall 
was better for lived experiences. In any event, the State’s expert forcefully 
contested both the administration and meaning of Dassey’s Gudjonsson 
test at trial. We cannot draw conclusions from these disputed results. 
       
No. 16‐3397                                                         11

II.   The Murder, the Interrogation, and the Convictions 
   A.  The Murder of Teresa Halbach 
    With the applicable law in mind, we turn to the horrifying 
murder of Teresa Halbach and then the circumstances of Das‐
sey’s confession. More detailed accounts are available in the 
panel,  district  court,  and  state  court  opinions.  See  Dassey  v. 
Dittmann, 860 F.3d 933 (7th Cir. 2017); Dassey v. Dittmann, 201 
F. Supp. 3d 963 (E.D. Wis. 2016); State v. Dassey, 346 Wis. 2d 
278,  2013  WL  335923  (Wis.  App.  2013)  (per  curiam)  (un‐
published disposition); see also State v. Avery, 804 N.W.2d 216 
(Wis. App. 2011) (affirming convictions of Dassey’s uncle). 
   In 2005, Teresa Halbach was a young photographer with 
her  own  business  based  in  Calumet  County,  Wisconsin.  On 
October  31,  her  last  appointment  of  the  day  was  at  Avery’s 
Auto Salvage to photograph a van for an advertisement. Hal‐
bach never returned from that appointment. A few days later 
during a missing‐person search, her car was found at the sal‐
vage  yard.  Her  blood  stained  the  car’s  interior.  A  further 
search turned up Halbach’s charred remains in a burn pit on 
the property, along with shell casings on the floor of Steven 
Avery’s garage. 
   B.  Dassey’s Early Police Interviews 
    Police investigators spoke with a number of Avery’s rela‐
tives in early November, including an hour‐long interview of 
his sixteen‐year‐old nephew Brendan Dassey, who lived close 
by.  Dassey  said  he  had  seen  Halbach  taking  pictures  at  the 
salvage yard on the afternoon of October 31, but he resisted 
the  suggestion  that  she  had  entered  Avery’s  home.  At  that 
time, he provided no other useful information.  
12                                                      No. 16‐3397 

    Several months later, though, investigators received word 
that  Dassey  had  been  crying  uncontrollably  and  had  lost 
about forty pounds of weight. They proceeded to interview 
him a total of three times on February 27, 2006. In these vol‐
untary witness interviews, it became clear that Dassey knew 
much  more  about  Teresa’s  murder.  (Dassey  was  not  in  cus‐
tody  on  February  27th.  He  signed  and  initialed  a  Miranda 
waiver, and his mother consented, though she did not sit in.) 
In those interviews, Dassey admitted that on October 31st, he 
had gone over to Avery’s trailer around 9:00 p.m. to help with 
a bonfire. He told the police that he had seen parts of a human 
body  in  the  fire.  He  also  said  that  Avery  had  threatened  to 
hurt  him  if  he  spoke  to  the  police.  When  the  police  asked 
about  a  pair  of  bleach‐stained  jeans  they  had  learned  about 
from  another  family  member,  Dassey  admitted  that  he  had 
helped  Avery  clean  up  a  spill  on  the  garage  floor  late  that 
night. But Dassey claimed to have had nothing to do with Te‐
resa’s death. 
      C.  The March 1st Interview and Confession 
         1.  The Circumstances of the Interview 
    After those interviews, investigators thought Dassey had 
been a witness to at least the aftermath of a terrible crime and 
was struggling with the horror of what he had seen. On March 
1st, the investigators (Mark Wiegert and Tom Fassbender) ob‐
tained  his  mother’s  permission  for  another  interview.  They 
took Dassey from his high school to a local sheriff’s depart‐
ment,  where  he  was  questioned  without  the  presence  of  a 
friendly adult. In the car the investigators gave Dassey stand‐
ard  Miranda  warnings  about  his  right  to  remain  silent,  his 
right  to  an  attorney,  and  the  possibility  that  statements  he 
gave could be used against him. Dassey orally acknowledged 
No. 16‐3397                                                       13

the warnings, and he initialed and signed a written Miranda 
waiver form. He and the officers chatted during the ride. The 
three took a short detour to Dassey’s home to retrieve his pair 
of bleach‐stained jeans, which were kept as evidence. When 
they  arrived  at  the  sheriff’s  department,  Dassey  confirmed 
that he understood his rights and still wanted to talk to them. 
     The  interview  took  place  in  a  so‐called  “soft”  interview 
room equipped for videotaping. Dassey sat on a couch facing 
two officers and a camera. Over the next three hours, Dassey 
was repeatedly offered food, drinks, restroom breaks, and op‐
portunities to rest. At no point in the interview did the inves‐
tigators threaten Dassey or his family. Nor did they attempt 
to  intimidate  him  physically.  They  did  not  even  raise  their 
voices. Neither investigator tried to prevent Dassey from leav‐
ing the room, nor did they use any sort of force to compel him 
to  answer  questions.  Dassey  never  refused  to  answer  ques‐
tions, never asked to have counsel or his mother present, and 
never tried to stop the interview. 
       2.  The First Hour of Questioning 
    One officer began by telling Dassey how he could help the 
investigation,  since  “this  information  and  that  information” 
from previous accounts needed “just a little tightening up.” 
Sensing that Dassey “may have held back for whatever rea‐
sons,” the officer assured Dassey “that Mark and I both are in 
your  corner,  we’re  on  your  side.”  Acknowledging  Dassey’s 
potential concern that talking to the police meant he “might 
get arrested and stuff like that,” the investigator urged Dassey 
to  “tell  the  whole  truth,  don’t  leave  anything  out.”  Talking 
could be in Dassey’s best interest even though it “might make 
you  look  a  little  bad  or  make  you  look  like  you  were  more 
14                                                        No. 16‐3397 

involved than you wanna be,” because admitting to unfortu‐
nate facts would leave “no doubt you’re telling the truth.” The 
first investigator closed by saying that “from what I’m seeing, 
even if I filled” in some holes in Dassey’s story, “I’m thinkin’ 
you’re all right. OK, you don’t have to worry about things … 
[W]e know what Steven [Avery] did … we just need to hear 
the whole story from you.” The other investigator went next:  
       Honesty here Brendan is the thing that’s gonna 
       help you. OK, no matter what you did, we can 
       work  through  that.  OK.  We  can’t  make  any 
       promises but we’ll stand behind you no matter 
       what  you  did.  OK.  Because  you’re  being  the 
       good guy here …. And by you talking with us, 
       it’s,  it’s  helping  you.  OK?  Because  the  honest 
       person is the one who’s gonna get a better deal 
       out of everything.  
Supp. App. 30. After Dassey nodded in agreement, the inves‐
tigator continued: 
       You know. Honesty is the only thing that will set 
       you free. Right? And we know, like Tom said we 
       know,  we  reviewed  those  tapes  ….  We  pretty 
       much  know  everything  that’s  why  we’re  …. 
       talking to you again today. We really need you 
       to  be  honest  this  time  with  everything,  OK…. 
       [A]s  long  as  you  be  honest  with  us,  it’s  OK.  If 
       you lie  about  it that’s gonna  be  problems. OK. 
       Does that sound fair?  
Id.  Dassey  again  nodded  and  the  questioning  turned  to  the 
events of October 31st. 
No. 16‐3397                                                     15

   Over  the  course  of  the  next  three  hours,  with  several 
breaks as the investigators conferred outside the room, Das‐
sey  told  an  even  more  disturbing  and  incriminating  story 
about October 31st. In the first hour, Dassey admitted that he 
received  a  telephone  call  from  Avery,  went  over  to  Avery’s 
garage in the six o’clock hour, and found Teresa already dead 
in her car.  Dassey then said he helped Avery lower Teresa’s 
bound  body onto a  “creeper” (used to work underneath an 
automobile), which he and Avery used to take her body out‐
side and throw her onto the already‐burning bonfire.  
    At that point, less than an hour into the interview, Dassey’s 
story  pivoted  dramatically.  Dassey  revised  his  story  to  say 
that he first noticed something amiss in the four o’clock hour. 
Dassey volunteered that when he was out getting the mail, he 
heard a woman screaming inside Avery’s trailer. Supp. App. 
50. Dassey  knocked on Avery’s door, ostensibly to  deliver  a 
piece of mail, and a sweaty Avery answered the door. 
   Dassey  said  he  then  saw  Teresa  alive,  naked,  and  hand‐
cuffed to Avery’s bed. Dassey said he went inside at Avery’s 
invitation and had a soda while Avery told him that he had 
raped  Teresa.  Dassey  said  that,  at  Avery’s  urging,  he  then 
raped Teresa, having intercourse against her will as she was 
bound  to  the  bed,  and  as  she  protested  and  begged  him  to 
stop. After the rape, Dassey reported, he then watched televi‐
sion with Avery for a while. Supp. App. 55–65. 
   In Dassey’s telling, he next helped Avery subdue and kill 
Teresa and move her to the garage. Id. at 66–76. In response to 
questioning  and  prodding,  Dassey  told  a  confusing  story 
about these critical events. Dassey said that Avery stabbed Te‐
resa with a large knife, that her handcuffs were removed, and 
that she was tied up with rope. He also said that Avery cut off 
16                                                               No. 16‐3397 

some of her hair with that large knife, that he (Dassey) cut her 
throat  with  the  same  knife,  and  that  at  some  point  Avery 
choked or punched her. All these events reportedly happened 
by 6:00 or 6:30 p.m. 3 
    The details and sequence of these events changed repeat‐
edly, however, as investigators pressed Dassey for more de‐
tails. This portion of the interrogation provides the most sup‐
port for Dassey’s claim that his confession was both involun‐
tary and unreliable. 4 For example, because the recovered rem‐
nants of Teresa’s skull contained trace amounts of lead, the in‐
vestigators  believed  that  Teresa  had  been  shot  in  the  head. 
They were eager for Dassey to describe what “else was done 
to her head” besides cutting and punching. In this exchange, 
Dassey did not provide the answer they were looking for. He 
offered  what  seemed  like  guesses.  The  investigators  aban‐
doned their vague admonitions to tell the truth. They lost pa‐
tience and blurted out:  
            Wiegert:                All right, I’m just gonna come out 
                                    and ask you. Who shot her in the 
                                    head? 


                                                 
      3 Given the damage to Teresa’s body, few of these details could have 

been confirmed or contradicted by the surviving physical evidence. But 
what did survive elsewhere does not necessarily vindicate Dassey. For ex‐
ample, Dassey contends that no handcuff marks were found on the head‐
board of Steven Avery’s bed, but a thin plastic film from a substance used 
in rope manufacturing was found on the headboard. 
      4 This portion of Dassey’s confession also led to another search of Ste‐

ven Avery’s garage that uncovered perhaps the most powerful physical 
evidence  of  the  investigation:  a  bullet  fragment  with  Teresa  Halbach’s 
DNA on it.  
No. 16‐3397                                                            17

            Brendan:                He did. 
            Fassbender:  Then why didn’t you tell us that? 
            Brendan:                Cuz I couldn’t think of it. 
            Fassbender:  Now you remember  it?  (Brendan 
                         nods  “yes”)  Tell  us  about  that 
                         then.  
Supp.  App.  76.  Dassey  continued  to  do  so  over  the  whole 
course of the March 1st interview, revising upwards the num‐
ber of  times Teresa was  shot from twice  to  three times,  and 
then up to ten times. 5 Dassey also revised the location of the 
shooting,  first  outside  the  garage,  then  inside  Teresa’s  car, 
then on the floor of the garage. After this shifting exchange 
about the shooting, the first hour of the March 1st interview 
concluded with Dassey explaining how he and Avery put Te‐
resa’s body on the fire, how they moved her car, and finally 
how they cleaned up the stain in Avery’s garage before Dassey 
went home.  
            3.  The Second Hour of Questioning 
   The investigators then took a break to confer. During the 
break, Dassey had the opportunity to rest and to use the rest‐
room. Before starting up again, Dassey and Wiegert had this 
exchange,  indicating  that  Dassey  did  not  understand  the 
gravity of what he had told the investigators: 
            Brendan:                How long is this gonna take? 


                                                 
      5 Throughout the interview, however, Dassey resisted all suggestions 

that he personally ever shot Teresa, and he described his discomfort with 
guns from a young age.  
18                                                   No. 16‐3397 

       Wiegert:      It  shouldn’t  take  a  whole  lot 
                     longer. 
       Brendan:      Do  you  think  I  can  get  [back  to 
                     school] before one twenty‐nine? 
       Wiegert:      Um, probably not. 
       Brendan:      Oh. 
       Wiegert:      What’s at one twenty‐nine? 
       Brendan:      Well, I have a project due in sixth 
                     hour.  
Supp. App. 102.  
    In the second hour of questioning, the investigators sought 
to confirm details from the first. They had only limited suc‐
cess. Dassey provided more confusing details about how Te‐
resa was killed and the status of the bonfire. But in the main, 
Dassey largely confirmed his account from the first hour, es‐
pecially about the details of his sexual assault of Teresa. His 
story regarding what he saw of Teresa in the fire—hands, feet, 
forehead,  and  part  of  a  torso—also  remained  mostly  con‐
sistent. 
    Signaling  that  the  investigators  did  not  overwhelm  his 
will, Dassey resisted repeated suggestions by both investiga‐
tors that he and Avery used the wires and cables hanging in 
the garage to torture Teresa. The investigators also tested Das‐
sey’s suggestibility. They told him falsely that Teresa had a tat‐
too on her  stomach and asked if he  had  seen it.  Here is the 
exchange: 
       Fassbender:  … did she have any scars, marks, 
                    tattoos, stuff like that, that you can 
                    remember? 
No. 16‐3397                                                  19

      Brendan:      I don’t remember any tattoos. 
                    … 
      Fassbender:  OK. (pause) We know that Teresa 
                   had a, a tattoo on her stomach, do 
                   you remember that? 
      Brendan:      (shakes head “no”) uh uh  
      Fassbender:  Do you disagree with me when I 
                   say that? 
      Brendan:      No but I don’t know where it was. 
      Fassbender:  OK. 
Supp. App. 150–52. In this exchange, Dassey stuck to what he 
thought he knew, despite being challenged and prodded by 
the investigators.  
      4.  The Final Hour of Questioning 
   The investigators took another break, during which Das‐
sey ate a sandwich and briefly fell asleep. The investigators 
returned to talk about the consequences Dassey was facing: 
      Fassbender:  What  do  you  think’s  gonna  hap‐
                   pen?  What  do  you  think  should 
                   happen right now? 
      Brendan:      I don’t know. 
      Fassbender:  You  know  obviously  that  we’re 
                   police officers, OK. (Brendan nods 
                   “yes”)  And  …  because  of  what 
                   you  told  us,  we’re  gonna  have  ta 
                   arrest  you.  Did  you  kinda  figure 
                   that was coming? For … what you 
                   did  we  …  can’t  let  you  go  right 
20                                                     No. 16‐3397 

                      now. The law will not let us. And 
                      so you’re not gonna be able to go 
                      home tonight. All right? 
       Brendan:       Does my mom know? 
       Fassbender:  Your mom knows.  
Supp.  App.  157.  After  briefly  discussing  some  logistics,  the 
exchange continued: 
       Fassbender:  Did  you  kinda  …  after  telling  us 
                    what  you  told  us  you  kinda  fig‐
                    ured  this  was  coming?  (Brendan 
                    nods “yes”) Yeah? (Brendan nods 
                    “yes”) 
       Brendan:       Is it only for one day or? 
       Wiegert:       We  don’t  know  that  at  this  time, 
                      but let me tell ya something Bren‐
                      dan, you did the right thing. OK. 
                      (Brendan  nods  “yes”)  By  being 
                      honest,  you  can  at  least  sleep  at 
                      night right now … . 
       Fassbender:  Your  cooperation  and  help  with 
                    us is gonna work in your favor. I 
                    can’t  say  what  [it’s]  gonna  do  or 
                    where [you’re] gonna end up but 
                    [it’s]  gonna  work  in  your  favor 
                    and we appreciate your continued 
                    cooperation.  (Brendan  nods 
                    “yes”) … . 
No. 16‐3397                                                                    21

Id. 6 
    Dassey’s  mother  Barb  Janda  then  came  into  the  room  to 
speak with Brendan about his arrest and confession. Dassey, 
now with his head buried in his hands, asked his mother what 
would  happen  if  Avery  gave  a  different  version  of  events, 
such  as  “I  never  did  nothin’”  to  Teresa  Halbach  “or  some‐
thin’.” His mother followed up on this point, asking whether 
Dassey had done anything to Teresa: 
            Barb Janda:  Did you? Huh? 
            Brendan:                Not really.  
            Barb Janda:  What do you mean not really? 
            Brendan:                They got to my head. 
            Barb Janda:  Huh?  
            Brendan:                … say anything. 
            Barb Janda:  What  do  you  mean  by  that? 
                         (pause) What do you mean by that 
                         Brendan?  
Supp. App. 157. Dassey was taken into custody after this in‐
terview, which he now contends was involuntary and should 
not have been used at his trial. 



                                                 
      6  If  Dassey  had  continued  to  cooperate  in  the  case  against  Steven 

Avery, that might well have worked in his favor. At the 2010 post‐convic‐
tion hearings, Dassey’s lawyer and the prosecutor both indicated that the 
State could have advocated for more lenient punishment for Dassey if he 
had testified against Steven Avery. See Dkt. 19–26 at 47–48, 99–100, 158–
61.  
22                                                                   No. 16‐3397 

    At trial, Dassey testified and denied any knowledge of or 
involvement in Teresa Halbach’s murder. He did not try to ex‐
plain  what  he  had  meant  by  telling  his  mother  “not  really” 
and “they got to my head.” According to his lawyer’s version 
of events, Brendan came home from school at 3:45 p.m. on Oc‐
tober 31st and played video games until having dinner with 
his brother and mother. After the others left, Dassey claimed, 
he  fielded  a  phone  call  from  his  brother’s  boss  and  then 
shortly after that a call from Avery. At “about seven‐ish,” Das‐
sey claimed, he joined Avery for the bonfire, making four or 
five trips around the salvage yard picking up discarded items 
to throw on the flames. Around nine o’clock, Dassey helped 
Avery  clean  up  a  spill  in  his  garage,  and  after  a  phone  call 
from his mother, Dassey claimed, he returned home around 
9:30 or 9:45 p.m. According to his trial testimony, none of the 
incriminating events related in his March 1st confession ever 
happened. 7 
      D.  The State Courts’ Treatment of Dassey’s Confession 
    Before trial, Dassey moved to suppress his confession as 
involuntary.  After  briefing  and  a  hearing,  the  trial  judge 
stated detailed findings of fact in an oral ruling. Supp. App. 

                                                 
      7 At trial Dassey gave no explanation for his March 1st confession be‐

yond controverted expert testimony that he was highly suggestible and a 
suggestion that he had confused his own experiences on October 31st with 
a  book  he  had  ostensibly  read  “three,  four  years”  before  called  Kiss  the 
Girls. No scenes in either the book or the movie it inspired are remotely 
similar to the crimes Dassey described on March 1st. See generally James 
Patterson, Kiss the Girls (1st ed. 1995); Kiss the Girls (Paramount Pictures 
1997)  (fictional  coast‐to‐coast  hunt  for  serial  killers)  Also,  in  nearly  six 
months after March 1st, Dassey never mentioned the book or movie to his 
then‐counsel. 
No. 16‐3397                                                        23

168–77.  The  judge  noted  Dassey’s  age  and  observed  that  he 
had “an IQ level in the low average to borderline range.” The 
judge noted that school records showed that  Dassey was  in 
regular‐track  classes  but  had  some  special  education  help. 
The judge also noted Dassey’s lack of a criminal record, the 
noncustodial nature of the February 27th and March 1st inter‐
views  (as  the  parties  had  stipulated),  and  Dassey’s  Miranda 
waivers from both days. The judge found that Dassey knew 
he could stop answering questions and knew he could leave 
the room at any time on February 27th, and that he repeatedly 
indicated his continuing interest in speaking with the police 
on  March  1st.  The  judge  found  that  both  Dassey  and  his 
mother consented to  the interview on March 1st. The judge 
also  quoted  several  of  the  investigators’  admonitions  to  tell 
the truth, including “honesty here is the thing that’s going to 
help  you,”  and  “honesty  is  the  only  thing  that  will  set  you 
free,” upon which Dassey relies so heavily now. 
    Throughout the interview, the judge found, the investiga‐
tors had used “a normal speaking tone with no raised voices, 
no hectoring, or threats of any kind.” “Nothing on the video‐
tape visually depicts Brendan Dassey as being agitated, upset, 
frightened, or intimidated by the questions of either investi‐
gator,” and he “displayed no difficulty in understanding the 
questions  asked  of  him,”  the  judge  found.  Though  at  times 
“prodded to be truthful,” at “no time did he ask to stop the 
interview or request that his mother or a lawyer be present.” 
The  admonitions,  the  judge  found,  amounted  to  “nothing 
more than a reminder to Brendan Dassey that he had a moral 
duty to tell the truth.” The judge also found that Dassey was 
not  coerced  by the “interviewers occasionally pretending to 
know  more  than  they  did”  because  that  “did  not  interfere 
with [his]  power to  make rational choices.” And finally,  the 
24                                                      No. 16‐3397 

judge found that “[n]o frank promises of leniency were made 
by the … interviewers to Brendan Dassey,” and that he was in 
fact flatly told “we can’t make any promises.” 
    On the basis of these findings of fact, “given Brendan Das‐
sey’s relevant personal characteristics” and applying “a total‐
ity of the circumstances test, which I’m using here,” the judge 
found  that  Dassey’s  admissions  in  the  March  1st  interview 
were  voluntary  statements  and  denied  Dassey’s  motion  to 
suppress. Supp. App. 177. 
    The March 1st confession was the most incriminating evi‐
dence  at  trial.  The  jury  found  Dassey  guilty  on  all  charges: 
participating in rape and murder, and mutilation of a corpse. 
In August 2007, Dassey was sentenced to life in prison. Das‐
sey filed detailed motions for a new trial in 2009, and the same 
trial court held five days of hearings on those motions in Jan‐
uary  2010,  probing  Dassey’s  claims  that  his  attorneys  ren‐
dered ineffective assistance. 
    A three‐judge panel of the Wisconsin Court of Appeals af‐
firmed Dassey’s convictions, finding that his confession was 
voluntary and any ineffective assistance was not prejudicial. 
State v. Dassey, 346 Wis. 2d 278, 2013 WL 335923 (Wis. App. 
2013). The Court of Appeals used the trial court’s findings of 
fact to summarize the circumstances of the March 1st confes‐
sion and Dassey’s claim that it was involuntary. The court then 
cited  the  legal  standard  for  such  claims—the  totality  of  the 
circumstances—as applied by leading Wisconsin state cases. 
These state cases, particularly In re Jerrell C.J., 699 N.W.2d 110 
(Wis. 2005), cited and discussed several of the leading prece‐
dents  on  voluntariness  from  the  United  States  Supreme 
Court. The Court of Appeals cited Jerrell C.J. for the principle 
No. 16‐3397                                                        25

that a voluntariness “analysis involves a balancing of the de‐
fendant’s personal characteristics against the police pressures 
used to induce the statements.” Wisconsin law uses a clearly 
erroneous standard for appellate review of trial court findings 
of voluntariness.  
  After summarizing the trial court’s findings, the Court of 
Appeals concluded: 
       ¶7  The court’s findings are not clearly errone‐
       ous. Based on those findings, we also conclude 
       that Dassey has not shown coercion. As long as 
       investigators’  statements  merely  encourage 
       honesty and do not promise leniency, telling a 
       defendant  that  cooperating  would  be  to  his  or 
       her benefit is not coercive conduct. State v. Berg‐
       gren, 2009 WI App 82, ¶31, 320 Wis. 2d 209, 769 
       N.W.2d  110.  Nor  is  professing  to  know  facts 
       they  actually  did  not  have.  See  State  v.  Triggs, 
       2003 WI App 91, ¶¶15, 17, 264 Wis. 2d 861, 663 
       N.W.2d 396 (the use of deceptive tactic like ex‐
       aggerating strength of evidence against suspect 
       does  not  necessarily  make  confession  involun‐
       tary but instead is factor to consider in totality 
       of  circumstances).  The  truth  of  the  confession 
       remained for the jury to determine.  
    The  court  went  on  to  reject  Dassey’s  claims  that  his  pre‐
trial  and  trial  counsel  provided  ineffective  assistance.  The 
Wisconsin  Supreme  Court  denied  Dassey’s  petition  for  re‐
view. Dassey did not file a petition for certiorari in the United 
States Supreme Court. 
26                                                       No. 16‐3397 

      E.  Federal Habeas Corpus Review 
    Dassey filed a federal habeas corpus petition in the East‐
ern  District  of  Wisconsin  in  2014.  In  a  detailed  opinion,  the 
district court granted habeas relief, finding that false promises 
of leniency were indeed made to Dassey and that his March 
1st confession was not voluntary. Dassey, 201 F. Supp. 3d 963. 
A divided panel of our court affirmed. Dassey, 860 F.3d 933. 
We granted the State’s petition to rehear the case en banc and 
now reverse with instructions to dismiss Dassey’s habeas pe‐
tition. 
III. Applying the AEDPA Standard 
      A.  Voluntariness Under § 2254(d)(1) 
    The state court decision that Dassey confessed voluntarily 
was not an unreasonable application of Supreme Court prec‐
edent. The state appellate court drew on fairly detailed find‐
ings of fact, which were not clearly erroneous, and provided 
a terse but sufficient explanation for why the trial court’s de‐
cision  was  a  reasonable  application  of  the  broad  totality‐of‐
the‐circumstances test. 
         1.  Factors Pointing in Opposite Directions 
    A number of relevant factors, we recognize, tend to sup‐
port Dassey’s claims about the March 1st confession. He was 
young. He was alone with the police. He was somewhat lim‐
ited intellectually. The officers’ questioning included general 
assurances  of  leniency  if  he  told  the  truth,  and  Dassey  may 
have believed they promised more than they did. At times it 
appeared as though Dassey simply did not grasp the gravity 
of  his  confession—after  confessing  to  rape  and  murder,  he 
asked the officers if he would be back at school that afternoon 
in time to turn in a project. Portions of the questioning also 
No. 16‐3397                                                         27

included  leading  and  suggestive  questions,  and  throughout 
the interrogation Dassey faced follow‐up inquiries when the 
investigators were not satisfied with what he had told them, 
leading him at times to seem to guess. In addition, the confu‐
sion and contradictions in Dassey’s account of the crimes of 
October 31st lend support to the view that his confession was 
the  product  of  suggestions  and/or  a  desire  to  tell  the  police 
what they wanted to hear.  
    At the same time, many other factors support the finding 
that Dassey’s confession was indeed voluntary. Start with the 
circumstances  of  the  interrogation.  As  stipulated  by  both 
sides, Dassey was not in custody when he admitted partici‐
pating in the crimes of October 31st. He went with the officers 
voluntarily and with his mother’s knowledge and consent. He 
was  given  Miranda  warnings  and  understood  them  suffi‐
ciently. The interrogation was conducted during school hours 
and in a comfortable setting. Dassey showed no signs of phys‐
ical  distress.  He  had  access  to  food,  drinks,  and  restroom 
breaks. The interrogation was not particularly lengthy, espe‐
cially with the breaks that were taken every hour. 
    Dassey was not subject to physical coercion or any sort of 
threats at all. Given the history of coercive interrogation tech‐
niques from which modern constitutional standards for con‐
fessions emerged, this is important. The investigators stayed 
calm  and  never  even  raised  their  voices.  As  the  Wisconsin 
courts found, there is no sign that Dassey was intimidated. 
    Turning to the techniques used in the interrogation, the in‐
vestigators  told  Dassey  many  times  that  they  already  knew 
what had happened when in fact they did not. Such deception 
is a common interview technique. To our knowledge, it has 
not led courts (and certainly not the Supreme Court) to find 
28                                                  No. 16‐3397 

that  a subject’s incriminating answers  were involuntary.  See 
Frazier v. Cupp, 394 U.S. 731, 739 (1969) (fabricating a co‐con‐
spirator’s confession is relevant, but “insufficient in our view 
to make this otherwise voluntary confession inadmissible”). 
Also, most of the incriminating details in Dassey’s confession 
were not suggested by the questioners. He volunteered them 
in response to open‐ended questions.  
    When Dassey’s story did not make sense, seemed incom‐
plete, or seemed to conflict with other evidence, the question‐
ers pressed Dassey with further questions. Those techniques 
are  not  coercive.  Dassey  responded  to  such  questioning  by 
modifying his story on some points, but he stuck to his story 
on others. Those passages support the view that he was not 
being pushed to provide a false story against his will. For ex‐
ample, Dassey resisted repeated suggestions that he had par‐
ticipated in shooting Teresa. He denied repeated suggestions 
that he and Avery had used wires and cables in the garage to 
restrain or harm her. In one telling instance, the questioners 
tested Dassey by falsely telling him that Teresa had a tattoo 
on her stomach and asking him if he had seen it. He told them 
no. When the questioners pushed harder, he was not willing 
to say he knew they were wrong, but he stuck to his recollec‐
tion that he had not seen a tattoo.  
    Under AEDPA, the essential point here is that the totality‐
of‐the‐circumstances test gives courts considerable room for 
judgment in cases like this one, where the factors point in both 
directions. Given the many relevant facts and the substantial 
weight  of factors  supporting a finding  that Dassey’s  confes‐
sion was voluntary, the state court’s decision was not an un‐
reasonable  application  of  Supreme  Court  precedent.  This 
view is similar to Yarborough v. Alvarado, 541 U.S. 652, 664–65 
No. 16‐3397                                                       29

(2004),  where the Supreme Court applied AEDPA to  a  state 
court finding that a seventeen‐year‐old suspect had not been 
in custody when he confessed to murder. The custody ques‐
tion  was  governed  by  a  similarly  general  totality‐of‐the‐cir‐
cumstances  standard.  The  Supreme  Court  summarized  the 
array of factors pointing in opposite directions, in custody or 
not in custody. Emphasizing that the more general the rule, 
the more leeway courts have in reaching outcomes in case‐by‐
case determinations, the Supreme Court found that the state 
court finding was not an unreasonable application of binding 
precedent:  “These  differing  indications  lead  us  to  hold  that 
the state court’s application of our custody standard was rea‐
sonable. The Court of Appeals was nowhere close to the mark 
when it concluded otherwise.” Id. at 665. 
       2.  The Terse State Court Opinion 
    Dassey criticizes the Wisconsin appellate court’s decision 
for  having  been  too  terse,  addressing  the  confession  in  just 
two pivotal paragraphs. The relative brevity of that part of the 
opinion is not a reason for granting habeas relief. Given the 
volume of words that federal judges have devoted to this case, 
one  might  assume  that the totality‐of‐the‐circumstances test 
requires  courts  to  detail  at  length  the  weight  they  have  as‐
signed to all factors and how the presence of one factor affects 
the weight or relevance of other factors.  
    That assumption would be incorrect. The Supreme Court 
itself  has  issued  terse  final  determinations  on  voluntariness 
after a recitation of relevant facts. See Greenwald v. Wisconsin, 
390 U.S. 519, 519–21 (1968) (per curiam); Davis v. North Caro‐
lina, 384 U.S. 737, 752 (1966). It has ruled on voluntariness by 
simply adopting the reasoning of other courts. Boulden v. Hol‐
man, 394 U.S. 478, 480–81 (1969). Section 2254(d)(1) does not 
30                                                       No. 16‐3397 

authorize federal courts “to impose mandatory opinion‐writ‐
ing  standards  on  state  courts.”  Johnson  v.  Williams,  568  U.S. 
289, 300 (2013). State court decisions receive significant defer‐
ence even if they provide no reasons at all. Harrington v. Rich‐
ter, 562 U.S. 86, 98–99 (2011); Whatley v. Zatecky, 833 F.3d 762, 
774 (7th Cir. 2016). In this case, the state appellate court en‐
dorsed detailed findings by the trial court that provide sub‐
stantial support for the finding that Dassey’s confession was 
voluntary in the eyes of the law. 
       3.  Juveniles and Special Care 
    The requirement that courts take “special care” in analyz‐
ing  juvenile  confessions  does  not  call  for  habeas  relief  here. 
The state appellate court met the requirements for analyzing 
juvenile confessions by considering Dassey’s age, his intellec‐
tual capacity, and the voluntary absence of his mother during 
the interrogation. The state court noted that the officers read 
Dassey his Miranda rights and that Dassey later remembered 
his rights and agreed to talk anyway. The court assessed coer‐
cion in relation to Dassey’s vulnerabilities, including his “age, 
intellectual limitations and high suggestibility.” The court did 
not limit its inquiry to only whether the most abusive interro‐
gation  techniques were used. The  court examined  the  tones 
and volumes of the investigators’ voices, finding that the of‐
ficers “used normal speaking tones, with no hectoring, threats 
or promises of leniency,” though they did prod Dassey to be 
honest and sought to establish a rapport with him. The court 
even  considered  Dassey’s  physical  comfort  by  noting  he  sat 
on a sofa and was offered food, drink, and restroom breaks. 
No. 16‐3397                                                          31

        4.  Precedent 
    Dassey simply has not pointed to Supreme Court prece‐
dent that mandates relief under these circumstances. Even in 
cases where deferential review under AEDPA does not apply, 
the Supreme Court has not found a confession involuntary in 
circumstances like Dassey’s March 1st confession.  
    Consider  Boulden  v.  Holman,  394  U.S.  478,  480–81  (1969). 
The defendant there was eighteen years old, had an I.Q. of 83, 
suffered from an anxiety complex, and was “susceptible to co‐
ercion.”  Boulden  v.  Holman,  385  F.2d  102,  104,  105  (5th  Cir. 
1967). He was interrogated for less than three hours after be‐
ing told he had the “right not to make a statement, and that 
any statement made might be used against him.” Id. at 104. 
He was “treated courteously and allowed to eat, smoke and 
to use [the] toilet facilities.” Id. at 105. Though two years older 
than Dassey, Boulden was apparently still dependent on his 
parents. Id. Other facts of his interrogation were more troub‐
ling than those in this case. Boulden was interrogated from 10 
p.m. until after midnight after several hours in custody. Id. at 
104. Police had denied Boulden’s father access to him, and af‐
ter Boulden asked “whether he was supposed to have a law‐
yer,” the police said “he would not get one until he talked.” 
Id. The Supreme Court “determined that although the issue is 
a  relatively  close  one,  the  conclusion  …  was  justified”  that 
Boulden had confessed voluntarily. 394 U.S. at 480–81. 
   In  Fare  v.  Michael  C.,  442  U.S.  707,  727  (1979),  the  Court 
again ruled a juvenile confession was voluntary. Like Dassey, 
Michael C. was sixteen years old. He claimed that the police 
made promises and threats during the interrogation “in the 
hope  of  obtaining  leniency  for  his  cooperative  attitude.”  Id. 
Michael C. indicated that his pleas to stop the interrogation 
32                                                      No. 16‐3397 

were ignored. He also claimed he feared police coercion and 
pointed out that he “wept during the interrogation.” Id. De‐
spite these assertions, the Court determined that Michael C.’s 
claims of coercion were “without merit.” Id.  
    Unlike Dassey, Michael C. apparently did not have a low 
average to borderline I.Q., and Michael C. did have significant 
prior  experience  with  the  criminal  justice  system.  See  id.  at 
726. Though the presence of those factors may have provided 
room  for  Dassey  to  argue  on  direct  appeal  that  Michael  C. 
should be distinguished, they do not show that the Wisconsin 
courts’ decision here was unreasonable within the meaning of 
§ 2254(d)(1). As in Michael C., the police here indicated “that a 
cooperative  attitude  would  be  to  [the  suspect’s]  benefit,  but 
their remarks in this regard were far from threatening or co‐
ercive.” Id. at 727. 
     In  reviewing  these  cases,  we  remember  the  Supreme 
Court’s admonition that determining whether a confession is 
voluntary  “requires  more  than  a  mere  color‐matching  of 
cases.” Reck v. Pate, 367 U.S. 433, 442 (1961). But like the Court, 
we find these comparisons helpful after “careful evaluation of 
all the circumstances of the interrogation.” Mincey, 437 U.S. at 
401;  see  Reck,  367  U.S.  at  442  (finding  comparison  to  analo‐
gous cases “not inappropriate” when determining voluntari‐
ness). AEDPA “would be undermined if habeas courts intro‐
duced rules not clearly established under the guise of exten‐
sions to existing law.” Alvarado, 541 U.S. at 666. To be sure, this 
line between application and extension of existing law blurs 
“when new factual permutations arise.” Id. The cases show, 
however, that the Supreme Court has considered and rejected 
claims similar to Dassey’s, and Supreme Court cases do not 
require  relief  here.  The  Wisconsin  courts  did  not  apply  the 
No. 16‐3397                                                        33

law unreasonably in finding that Dassey’s confession was vol‐
untary. 
   B.  Factual Findings Under § 2254(d)(2)  
    Dassey  also  argues  that  he  is  entitled  to  relief  under 
§ 2254(d)(2) on the ground that the state courts made an un‐
reasonable finding of fact: that the questioners made no false 
promises of leniency. Affirming the trial court, which found 
“no  frank  promises  of  leniency  were  made,”  the  Wisconsin 
Court  of  Appeals  determined  that  the  investigators’  state‐
ments “merely encourage[d] honesty and [did] not promise 
leniency.” Dassey’s argument that this finding was unreason‐
able focuses on two things: his intellectual limitations and the 
spots in the March 1st interrogation where he claims the in‐
vestigators implied that he would not even be arrested if he 
told the truth. We reject this argument. 
     Because  the  Wisconsin  appellate  court  accepted  the  trial 
court’s findings of fact, we review the trial court’s factual de‐
terminations  directly.  See  Rice  v.  Collins,  546  U.S.  333,  339 
(2006) (indicating that AEDPA review and deference in such 
a  situation  should  extend  to  state  trial  court  findings).  The 
trial court here highlighted the key points for both sides, in‐
cluding  the  warning  that  the  questioners  could  not  make 
promises (which supports the State here) and the problematic 
assurance that honesty was the only thing that would set Das‐
sey free (which helps Dassey’s claim, especially in light of his 
limited intellect). Whether we treat the state court’s decision 
on this point as a finding of fact or a conclusion of law, we find 
nothing unreasonable about it. 
   As noted above, the Supreme Court has not treated gen‐
eral  assurances  of  leniency  in  exchange  for  cooperation  or 
34                                                          No. 16‐3397 

confession  as  coercive.  To  the  extent  precedents  from  other 
courts might be helpful in understanding a state court’s fac‐
tual findings, the cases signal that such general assurances are 
not legally relevant facts for determining whether a suspect’s 
will  was  overborne  and  a  confession  was  involuntary.  See, 
e.g., United States v. Villalpando, 588 F.3d 1124,  1129  (7th Cir. 
2009); see also United States v. Binford, 818 F.3d 261, 271–72 (6th 
Cir.  2016);  United  States  v.  Corbett,  750  F.3d  245,  253  (2d  Cir. 
2014); United States v. Jackson, 608 F.3d 100, 103 (1st Cir. 2010); 
United States v. Kontny, 238 F.3d 815, 818 (7th Cir. 2001); United 
States v. Rutledge, 900 F.2d 1127, 1130 (7th Cir. 1990) (“The po‐
liceman  is  not  a  fiduciary  of  the  suspect.  The  police  are  al‐
lowed to play on a suspect’s ignorance, his anxieties, his fears, 
and  his  uncertainties;  they  just  are  not  allowed  to  magnify 
those fears, uncertainties, and so forth to the point where ra‐
tional  decision  becomes  impossible.”).  The  state  appellate 
court should be understood as having said that the investiga‐
tors made no legally relevant false promises to Dassey. 
    The district court, the panel majority, and our dissenting 
colleagues have viewed the interrogation differently, finding 
psychological coercion through a form of operant condition‐
ing,  where  different  investigative  tactics  combined  to  con‐
vince Dassey that the police had agreed to end the interroga‐
tion  and  to  grant  him  leniency  in  exchange  for  confessing. 
Dassey, 860 F.3d at 963, 974. As the panel explained, in its view 
of the interrogation, the investigators offered Dassey multiple 
assurances  and  “sounded  the  theme  of  ‘truth  leads  to  free‐
dom’” culminating in the “direct promise, ‘honesty is the only 
thing that will set you free.’” Id.  
   The state courts did not view these tactics the same way. 
Their  view  was  not  unreasonable.  The  state  courts  saw  and 
No. 16‐3397                                                    35

read, as we have, exactly what the questioners told and asked 
Dassey  in  the  interview  and  how  he  responded.  AEDPA 
leaves room for reasonable disagreement between state and 
federal  courts.  Disagreement  on  a  particular  judgment  call 
does not show that the state court found the facts unreasona‐
bly. Collins, 546 U.S. at 341–42. 
    In  denying  Dassey’s  suppression  motion,  the  state  trial 
court weighed the same statements that concerned the district 
court and the panel. The judge quoted four separate instances 
where investigators prodded Dassey by stating that honesty 
would help him, and the judge noted that these were “but a 
few example[s] of admonitions to be honest.” The state court 
also recounted four quotations and other “similar statements” 
where  investigators  assured  Dassey  that  they  were  behind 
him and in his corner. It viewed these statements as an “at‐
tempt to achieve a rapport” rather than “frank promises of le‐
niency.” These findings are reasonable and consistent with the 
evidence and the relevant law. Habeas review does not permit 
us to “use a set of debatable inferences to set aside the conclu‐
sion reached by the state court.” Collins, 546 U.S. at 342. 
   C.  Police Best Practices and the Law 
    The concerns expressed by our dissenting colleagues and 
the district court about the potential coercive effects of the po‐
lice tactics here are understandable. Critics of Dassey’s inter‐
rogation see evidence of fabrication through the confession’s 
inconsistencies and lack of solid corroborating physical evi‐
dence. Some of the confession’s inconsistencies are startling, 
particularly Dassey’s shifting answers on the location of the 
shooting (outside the garage, on the garage floor, and in the 
car inside the garage), and his failure to recall consistently the 
order  of attacks in the bedroom (stabbing, hair‐cutting, and 
36                                                       No. 16‐3397 

throat‐slicing).  Also,  during  the  dialogue  about  Teresa’s 
shooting, the investigators prodded Dassey and injected some 
critical  facts  into  the  discussion  that  corroborated  evidence 
they already knew.  
     The state courts did not address these factual inconsisten‐
cies or the alleged lack of corroborating evidence, though it is 
not clear how they should have approached the question, if at 
all.  United  States  Supreme  Court  precedent  on  this  point  is 
not unequivocal. In Blackburn v. Alabama, 361 U.S. 199 (1960), 
the Court considered the “unreliability of the confession” in 
determining that a mentally ill defendant’s confession was not 
voluntary. Id. at 207. The very next year the Court indicated 
that “the reliability of a confession has nothing to do with its 
voluntariness” because extrinsic evidence that a confession is 
true  can  confound  the  inquiry  into  “whether  a  defendant’s 
will has been overborne.” Jackson v. Denno, 378 U.S. 368, 384–
85 (1964), citing Rogers v. Richmond, 365 U.S. 534, 545 (1961). 
The Court later seemed to signal another direction, writing in 
Colorado  v.  Connelly  that  whether  a  confession  is  reliable,  as 
distinct from voluntary, “is a matter to be governed by the ev‐
identiary  laws  of  the  forum  …  and  not  by  the  Due  Process 
Clause  of  the  Fourteenth  Amendment.”  479  U.S.  157,  167 
(1986).  
    Analysis of a confession’s reliability as part of the totality 
of the circumstances may survive the instruction in Connelly, 
but  it  is  not  unreasonable  to  interpret  Connelly  as  foreclos‐
ing—or at least not requiring—this line of inquiry before trial. 
We cannot fault the Wisconsin courts for failing  to measure 
the inconsistency of Dassey’s confession in this context. In ad‐
dition, the contradictions as to some details do not necessarily 
No. 16‐3397                                                                  37

undermine  the  reliability  of  the  core  incriminating  admis‐
sions. See Dassey, 860 F.3d at 993–94 (Hamilton, J., dissenting). 
    The concerns about reliability echo the opinions of schol‐
ars who believe that certain interrogation tactics tend to pro‐
duce false confessions. Some police departments and experts 
have acknowledged this criticism and have changed their in‐
terrogation practices in response. We must note, though, that 
some of the interrogation tactics used in this case—like the re‐
peated challenges to explain details that seem implausible—
reflect practices advocated by such reformers. See, e.g., Saul 
Kassin et al., Interviewing Suspects: Practice, Science, and Future 
Directions, 15 Legal & Criminological Psychology 39, 47 (2010) 
(describing  as  “non‐coercive”  the  practice  of  investigators 
“challeng[ing] suspects’ accounts, often by pointing out con‐
tradictions  and  inconsistencies”);  Kassin,  The  Psychology  of 
Confessions, 2008 Annual Rev. of Law & Soc. Sciences 193, 208 
(favoring  interrogation  technique  where  investigators  “ad‐
dress discrepancies that may appear in the suspect’s narrative 
account” to determine if the suspect is fabricating). 
    These debates over interrogation techniques have not re‐
sulted in controlling Supreme Court precedent condemning 
the techniques used with Dassey. Absent a clear declaration 
from  the  Court,  we  may  not  create  new  constitutional  re‐
straints on habeas review. See Kernan v. Cuero, 138 S. Ct. —, — 
(2017) (circuit precedent does not satisfy § 2254(d)(1), “[n]or, 
of course, do state‐court decisions, treatises, or law review ar‐
ticles”).8 

                                                 
      8 Judge Rovner’s dissent cites studies of exonerated defendants show‐

ing that false confessions are more common among juveniles and mentally 
ill or intellectually deficient suspects. See post at 60–65; Dassey, 860 F.3d at 
38                                                              No. 16‐3397 

      D.  Ineffective Assistance of Counsel 
    Finally, Dassey has also pursued his separate claim that his 
original lawyer provided ineffective assistance of counsel on 
the theory that the lawyer was operating under an actual con‐
flict of interest prohibited by Cuyler v. Sullivan, 446 U.S. 335 
(1980). On this point the state and federal courts have agreed. 
The Wisconsin appellate court rejected this claim. The district 
court also considered this claim carefully and rejected it, cit‐
ing the limits placed on Sullivan claims by Mickens v. Taylor, 
535 U.S. 162, 175, 176 (2002). Dassey, 201 F. Supp. 3d at 989.9 
We agree for substantially the reasons set forth by the district 
court. Id. at 987–93. In this case there was no actual conflict of 

                                                 
952–53  (panel  majority).  False  confessions  are  a  real  phenomenon,  and 
even one is very troubling. Yet we should not conclude from these studies 
of exonerated defendants that there is an epidemic of false confessions, as 
might be inferred by looking at studies of only demonstrably wrong con‐
victions. The more relevant fraction uses as the denominator the number 
of all confessions. That number is not easy to estimate, but we can estimate 
a conservative lower boundary for the number of confessions to violent 
felonies. Bureau of Justice Statistics reports on Felony Defendants in Large 
Urban Counties tally violent felony convictions by guilty plea (i.e., by con‐
fessions of guilt) in just the nation’s 75 largest counties. (The most recent 
report is Brian A. Reaves, U.S. Depʹt of Justice, Bureau of Justice Statistics, 
Felony  Defendants  in  Large  Urban  Counties,  2009—Statistical  Tables 
(2013),  https://www.bjs.gov/content/pub/pdf/fdluc09.pdf.)  The  dissent’s 
statistics report 227 demonstrably false confessions from 1989 to 2016. Post 
at 60. From the BJS reports, we can estimate that over that period, in just 
those 75 largest counties, there were more than 1.5 million guilty pleas to 
violent  felonies.  The  relevant  fraction  may  thus  be  estimated  conserva‐
tively as 227/1,500,000. For every one demonstrably false confession over 
those years, there were more than 6,500 guilty pleas to violent felonies in 
just those counties. 
      9 The panel majority did not reach the issue. 860 F.3d at 983. 
No. 16‐3397                                                    39

interest  and  no  multiple  or  concurrent  representations  that 
could have resulted in an actual conflict of interest.  
                           Conclusion 
    Given the state courts’ reasonable findings of fact and the 
absence of clearly established Supreme Court precedent that 
compels relief for Dassey, the district court’s grant of habeas 
relief is REVERSED. The case is REMANDED to the district 
court with instructions to dismiss the petition. 
40                                                     No. 16‐3397

     WOOD,  Chief  Judge,  and  ROVNER  and  WILLIAMS,  Circuit 
Judges, dissenting. Psychological coercion, questions to which 
the  police  furnished  the  answers,  and  ghoulish  games  of 
”20 Questions,” in which Brendan Dassey guessed over and 
over again before he landed on the “correct” story (i.e., the one 
the police wanted), led to the “confession” that furnished the 
only  serious  evidence  supporting  his  murder  conviction  in 
the  Wisconsin  courts.  Turning  a  blind  eye  to  these  glaring 
faults,  the  en  banc  majority  has  decided  to  deny  Dassey’s 
petition for a writ of habeas corpus. They justify this travesty 
of justice as  something compelled by  the Antiterrorism and 
Effective Death Penalty Act (AEDPA). If the writ, as limited 
by  AEDPA,  were  nothing  more  than  a  dead  letter,  perhaps 
they would be correct. But it is not. Instead, as the Supreme 
Court wrote in Harrington v. Richter, 562 U.S. 86 (2011), “[t]he 
writ  of  habeas  corpus  stands  as  a  safeguard  against 
imprisonment of those held in violation of the law.” Id. at 91. 
It  is,  the  Court  went  on  to  say,  “a  guard  against  extreme 
malfunctions in the state criminal justice systems.” Id. at 102 
(citation and internal quotation marks omitted).  
    As the district court and the panel majority recognized, we 
have  before  us  just  such  an  extreme  malfunction.  Dassey  at 
the relevant time was 16 years old and had an IQ in the low 
80s. His confession was coerced, and thus it should not have 
been admitted into evidence. And even if we were to overlook 
the coercion, the confession is so riddled with input from the 
police that its use violates due process. Dassey will spend the 
rest of his life in prison because of the injustice this court has 
decided to leave unredressed. I respectfully dissent. 
No. 16‐3397                                                       41

                                  I 
    As  the  Wisconsin  Court  of  Appeals  correctly  noted,  the 
question whether a confession is voluntary (i.e., not coerced) 
is assessed in light of the totality of the circumstances. The age 
and sophistication of the person being questioned are critical 
factors. When the suspect is a minor, courts must review the 
confession  and  record  with  “special  care.”  J.D.B.  v.  North 
Carolina, 564 U.S. 261, 280–81 (2011); In re Gault, 387 U.S. 1, 45 
(1967); Gallegos v. Colorado, 370 U.S. 49, 53–55 (1962); Haley v. 
Ohio,  332  U.S.  596,  599  (1948).  Courts  also  must  take  the 
suspect’s  intellectual  capacity  into  account.  Culombe  v. 
Connecticut,  367  U.S.  568,  620,  625  (1961)  (opinion  of 
Frankfurter, J., joined by Stewart, J.); 639 (Douglas, J., joined 
by  Black,  J.,  concurring);  641–42  (Brennan,  J.,  joined  by 
Warren, C.J., and Black, J., concurring). Dassey, as the majority 
concedes,  was  a  mentally  limited  16‐year‐old.  It  was  thus 
incumbent on the state courts to evaluate his “confession” in 
light of those traits. 
    The  Wisconsin  courts  failed  to  take  this  essential  step. 
When asked at oral argument where one might find evidence 
that  the state appellate  court took the  required special care, 
counsel for the state came up dry. All counsel could do was to 
point  out  a  brief  mention  in  the  state  court’s  opinion  of 
Dassey’s  age  and  mental  capabilities.  But  so  what?  The 
Supreme Court has never said or implied that the totality of 
the  circumstances  are  beside  the  point  as  long  as  the  state 
court simply jots down a fact without a hint about if or how 
that fact influenced the outcome. There is nothing “special” 
(or  even  meaningful)  about  a  naked  word  on  a  page.  The 
reader  has  no  idea  whether  the  state  court  mentioned  the 
word  meaning to  indicate that  it found  the factor  irrelevant 
42                                                      No. 16‐3397 

(which would have been inconsistent with the clear Supreme 
Court  precedent  listed  above),  or  exculpatory,  or  damning. 
Notably, even though the Wisconsin Court of Appeals gave a 
nod to the totality test, it made no mention of the special‐care 
standard for juvenile confessions. 
     To be sure, Harrington v. Richter, 562 U.S. 86 (2011), holds 
generally  that  federal  courts  may  not  draw  any  dispositive 
conclusions from a state court’s silence. But by the same token, 
the  state  court’s  silence  cannot  be  leveraged  into  any  assur‐
ance  that  the  court  went  the  extra  mile  required  by  the 
U.S. Supreme Court and gave Dassey’s age and limited men‐
tal ability particularized care. The majority’s finding to the con‐
trary has no support in the record. Worse, the majority writes 
off  in  a  footnote  Dassey’s  extreme  suggestibility  by  casting 
doubt  on  the  applicability  of  a  formal  test  (Gudjonsson). 
Ante at  10  n.2.  As  the  painstaking  review  of  the  record  re‐
flected in Judge Rovner’s panel  opinion reveals,  even  a  lay‐
person could see readily that Dassey yielded to any sugges‐
tion the person in authority made. 860 F.3d 933 (7th Cir. 2017) 
(Dassey  I).  More  generally,  no  court  is  entitled  to  pick  and 
choose which evidence to consider when evaluating the total‐
ity  of  the  circumstances.  Clearly  established  U.S.  Supreme 
Court decisions compelled the Wisconsin court to pay special 
attention to Dassey’s age and intellectual abilities, including 
his high level of suggestibility. Its failure to do so is one reason 
why it erroneously concluded that Dassey’s “confession” was 
not coerced.  
   If the Wisconsin Court of Appeals had done what it should 
have,  it  could  not  reasonably  have  concluded  that  Dassey’s 
confession was either voluntary or reliable (both of which are 
required for the use of a confession to be consistent with due 
No. 16‐3397                                                    43

process). Nevertheless, first the state and now the en banc ma‐
jority  have  culled  a  sentence  here  and  there  and  have  at‐
tempted to craft a coherent confession from them. The video 
recording of the police interrogation of Dassey, however, tells 
another story—one that is diametrically opposed to the state’s 
tidy and selective summary. Among the  many red flags are 
the following:  
      Dassey’s  answers  to  questions  frequently  changed  at 
       the detectives’ prodding.  
      The officers laid a trail of crumbs (indeed, large sign‐
       posts) to the confession they sought. 
      Whenever  Dassey  went  off‐course,  the  investigators 
       would shepherd him back in the desired direction—at 
       times with the use of fatherly assurances and gestures, 
       and frequently by questioning his honesty.  
      On both February 27 and March 1 the detectives mis‐
       leadingly  conveyed  to  Dassey,  whose  ability  to  think 
       abstractly  was  minimal,  that  his  “honesty”  was  the 
       “only thing that will set [him] free.”  
      Through subsequent questioning it became clear that 
       “honesty”  meant  “what  the  investigators  wanted  to 
       hear.” 
    Dassey’s  age  and  mental  limitations  made  him 
particularly susceptible to this psychologically manipulative 
interrogation. Many of the officers’ tactics appear to be drawn 
from the “Reid Technique,” which was for some time the most 
widely  used  interrogation  protocol  in  the  country. 
Miriam S. Gohara, A Lie for a Lie: False Confessions and the Case 
for  Reconsidering  the  Legality  of  Deceptive  Interrogation 
Techniques,  33  FORDHAM  URB.  L.J.  791,  808  (2006).  The 
44                                                     No. 16‐3397 

technique  heavily  relies  on  false  evidence  ploys  and  other 
forms of deceit. Id. at 809. It follows a nine‐step approach: 
       [A]n interrogator confronts the suspect with as‐
       sertions  of  guilt  (Step  1),  then  develops 
       “themes” that psychologically justify or excuse 
       the crime (Step 2), interrupts all efforts at denial 
       (Step 3), overcomes the suspect’s factual, moral, 
       and emotional objections (Step 4), ensures that 
       the passive suspect does not withdraw (Step 5), 
       shows sympathy and understanding and urges 
       the suspect to cooperate (Step 6), offers a face‐
       saving alternative construal of the alleged guilty 
       act (Step 7), gets the suspect to recount the de‐
       tails of his or her crime (Step 8), and converts the 
       latter  statement  into  a  full  written  confession 
       (Step 9). 
Saul  M.  Kassin,  On  the  Psychology  of  Confessions:  Does 
Innocence Put Innocents at Risk?, 60 AM.  PSYCHOLOGIST 215, 
220  (2005);  see  Edwin  D.  Driver,  Confessions  and  the  Social 
Psychology  of  Coercion,  82  HARV.  L.  REV.  42,  51–55  (1968) 
(explaining  the  social  psychological  impact  of  the  Reid 
tactics). Investigators are encouraged to start by accusing the 
suspect while emphasizing the importance of telling the truth. 
FRED  E.  INBAU  ET  AL.,  CRIMINAL  INTERROGATION  AND 
CONFESSIONS 213 (4th ed. 2001). They learn ways to build false 
empathy with suspects, such as shifting the moral blame for 
the offense to another person or expressing understanding for 
the  suspect’s  actions.  Id.  at  213,  241–42.  Investigators  are 
encouraged  to  sit  physically  near  the  suspect,  maintain 
“soft and warm” eye contact, and speak sincerely. Id. at 214, 
349.  When  a  suspect  makes  an  admission  implying  guilt, 
No. 16‐3397                                                          45

investigators  are  directed  to  make  statements  of 
reinforcement.  Id.  at  366.  The  technique  builds  in 
confirmation  bias;  the  instructions  assure  investigators  that 
while an innocent suspect will stay resolute in her denials, a 
guilty  person  will  submit  to  the  “theme”  the  investigator 
presents.  Id.  at  213;  see  Christian  A.  Meissner  & 
Melissa B. Russano,  The  Psychology  of  Interrogations  and  False 
Confessions:  Research  and  Recommendations,  1  CANADIAN  J. 
POLICE & SECURITY SERVS. 53, 56–57 (2003).  
    Courts  have  long  expressed  concern  about  approaches 
such  as  the  Reid  Technique  that  rely  on  psychological 
coercion. Just four years after the first edition of the manual 
was published, INBAU ET AL., supra, at ix, the Supreme Court 
in  Miranda  v.  Arizona,  384  U.S.  436  (1966),  “repeatedly  cited 
and implicitly criticized” the Reid approach. Gohara, supra, at 
808  n.93;  Miranda,  384  U.S.  at  457  (“To  be  sure,  this  is  not 
physical intimidation, but it is equally destructive of human 
dignity.”). Miranda commented that the Court for decades had 
“recognized that coercion can be mental as well as physical, 
and that the blood of the accused is not the only hallmark of 
an unconstitutional inquisition.” Id. at 448 (quoting Blackburn 
v. Alabama, 361 U.S. 199, 206 (1960)). Nothing in that respect 
has  changed:  the  Court  continues  regularly  to  hold  that 
psychological  coercion  can  render  a  confession  involuntary. 
Arizona  v.  Fulminante,  499  U.S.  279,  287–88  (1991);  Miller  v. 
Fenton, 474 U.S. 104, 109 (1985); Schneckloth v. Bustamonte, 412 
U.S. 218, 226 (1973). 
   Following  the  Supreme  Court’s  guidance,  we  too  have 
repeatedly recognized that “psychological coercion alone can 
result  in  an  involuntary  confession  …  .”  United  States  v. 
Lehman, 468 F.2d 93, 100 (7th Cir. 1972) (conceding that “subtle 
46                                                         No. 16‐3397 

psychological  ploys”  can  render  a  confession  involuntary); 
Etherly v. Davis, 619 F.3d 654, 663 (7th Cir. 2010) (considering 
possible  psychological  coercion  as  part  of  the  totality  test, 
while noting the need to distinguish between coercion, on the 
one hand, and encouragement to tell the truth, on the other); 
United States v. Villalpando, 588 F.3d 1124, 1128 (7th Cir. 2009) 
(“[A]  false  promise  of  leniency  may  render  a  statement 
involuntary  … .”);  United  States  v.  Dillon,  150  F.3d  754,  757 
(7th Cir.  1998)  (“A  confession  is  voluntary  if,  in  light  of  the 
totality of the circumstances, the confession is the product of 
a rational intellect and free will and not the result of physical 
abuse, psychological intimidation, or deceptive interrogation 
tactics that have overcome the defendant’s free will.”); Burns 
v. Reed, 44 F.3d 524, 527 (7th Cir. 1995) (describing the “body 
of  due  process  case  law,  which  generally  proscribes  the 
physical  or  psychological  coercion  of  confessions”  as  “well‐
established,  albeit  heavily  fact‐dependent”).  Outside  the 
courtroom,  our  nation  has  long  acknowledged  through  its 
international commitments that mental mistreatment can be 
just  as  bad  as  its  physical  counterpart.  Convention  against 
Torture  and Other  Cruel,  Inhuman or Degrading Treatment 
or Punishment art. 1, Dec. 10, 1984, 1465 U.N.T.S. 85 (defining 
torture  to  encompass  physical  and  mental  pain  and 
suffering).  
    The majority opinion downplays this reality by refusing to 
acknowledge  anything  more  than  mental  exhaustion  and 
false promises. But far worse than that was going on. Dassey’s 
investigators refused to leave him alone until he gave them an 
“honest” answer—where “honest” meant the answer that the 
officers wanted to hear. One aspect, though by no means the 
only one, of the coercion was the false promise that “honesty” 
would  “set  him  free.”  But  there  was so  much  more. A  brief 
No. 16‐3397                                                            47

review of what went on shows that these tactics fell decisively 
on the “coercion” side of the line.  
    The majority finds some significance in the notion that the 
detectives’  tactics  were  not  per  se  coercive,  but  that  is  a  red 
herring.  These  cases  cannot  be  assessed  based  on  one 
sentence,  or  one  restroom  break,  or  the  comfort  (or  lack 
thereof) of one room. The Supreme Court has instructed that 
the voluntariness inquiry requires a full consideration of the 
compounding influence of the police techniques “as applied 
to this suspect.” Miller, 474 U.S. at 116. Many of the factors the 
majority  cites  as  evidence  leaning  in  favor  of  a  finding  of 
voluntariness—the  soft  interview  room,  offers  of  food  and 
drink,  normal speaking tones—viewed in the  context of the 
types  of  questions  and  answers  the  investigators  were 
demanding  and  Dassey’s  conceded  intellectual  disabilities, 
were  coercive.  Psychological  literature  makes  this  clear.  See 
Saul M. Kassin, The Psychology of Confession Evidence, 52 AM. 
PSYCHOLOGIST  221,  223–24  (1997)  (criticizing  the  Reid 
Technique’s  maximization  methods,  or  scare  tactics,  such  as 
the  false  evidence  ploy,  in  addition  to  its  minimization 
methods, which “impl[y] an offer of leniency,” where police 
lull  a  suspect  into  a  “false  sense  of  security”  by  expressing 
sympathy,  blaming  an  accomplice,  and  underplaying  the 
gravity of the situation); see also Meissner & Russano, supra, 
at  57–60  (discussing  the  “coercive”  nature  of  the  Reid 
interrogation techniques and particular concerns  for minors 
and suspects with low intelligence). 
   The state and majority brush aside even the possibility of 
psychological coercion as applied to Dassey. They claim that 
Dassey’s March 1 confession revealed certain “critical” details 
that  were  corroborated  by  independent  evidence,  some  of 
48                                                       No. 16‐3397 

which law enforcement never publicly disclosed. I have sev‐
eral responses to that argument. First, it rests on the false idea 
that if a confession is “accurate,” that indicates that it was not 
coerced. See Conner v. McBride, 375 F.3d 643, 652–53 (7th Cir. 
2004) (considering, under the totality test, the reliability of a 
confession  to  support  a  conclusion  that  the  confession  was 
voluntary).  But  coercion  and  reliability  are  two  different 
things. A confession can be coerced yet reliable, or it can be 
voluntary but unreliable. Yet even if it were true that Dassey’s 
confession  revealed  “critical”  details,  the  confession  would 
not  be  admissible  in  evidence  if  the  totality  of  the  circum‐
stances demonstrated that it was not voluntary.  
    Just  as  importantly,  a  closer  examination  of  the 
supposedly reliable facts on which the majority relies shows 
that they are no such thing. Without reliable facts, there is no 
way  to  draw  the  Conner  inference  (i.e.,  to  base  a  finding  of 
voluntariness  on  the  reliability  of  the  facts),  questionable 
though that link might be. This justifies a look at the reliability 
of  Dassey’s  confession,  even  if  for  present  purposes  lack  of 
reliability is not a stand‐alone theory. A look at how some of 
these  “key”  facts  emerged  instills  no  faith  in  either  their 
reliability or their knowing and voluntary quality. For ease of 
reference, I have summarized in the following chart how the 
investigators extracted the “critical” details they were looking 
for  from  Dassey.  It  shows  that  there  was  nothing  to  ensure 
that  Dassey  was  offering  his  own  independent  recollection. 
Instead, the officers used a combination of leading questions, 
coaching, and refusal to accept one of Dassey’s guesses as the 
“final” answer until it matched what they wanted to hear.  
       
       
No. 16‐3397                                                     49

  “Critical”       Why It Is Not          How It Was Coerced 
    Fact             Critical 
 Halbach         Dassey was fed         “Tell us, and what else 
 was shot in     this fact through a    did you do? Come on. 
 the head.       leading question       Something with the head. 
                 after unsuccessful     Brendan?” 
                 guessing. SA 73–       After Dassey guesses  
                 76.                    cutting her hair,      
                                        punching her, and       
                                        cutting her throat, “All 
                                        right, I’m just gonna 
                                        come out and ask you. 
                                        Who shot her in the 
                                        head?” 
 Dassey’s        This evidence          Dassey testified that his 
 jeans were      corroborates           jeans became stained 
 stained         Dassey’s trial         with bleach while he 
 with bleach.    testimony.             helped his uncle clean up 
                 R. 19‐21: 32–37.       what looked like an      
                                        automotive fluid spill. 
 The RAV4’s      Dassey was fed         “With, how’s, the license 
 license         this fact through a    plates were taken off the 
 plates were     leading question.      car, who did that?” 
 removed.        SA 90; R. 19‐24:       On February 27, the      
                 23.                    investigator also asked, 
                                        “Did he tell you if he did 
                                        anything with the license 
                                        plates?”  
50                                                  No. 16‐3397 

  “Critical”      Why It Is Not         How It Was Coerced 
    Fact            Critical 
 Dassey         The physical          There was no evidence of 
 sexually       evidence does not     handcuffs chafing against 
 assaulted      corroborate this      the headboard. The  
 Halbach        fact. R. 19‐17: 96–   handcuffs and leg irons 
 while she      97; R. 19‐15: 214–    found in Avery’s room 
 was            17.                   contained no fingerprints 
 handcuffed                           or DNA from Dassey or 
 to the bed.                          Halbach. 
                The physical          The plastic film found on 
                evidence found        the bed’s spindle was  
                on Avery’s bed is     polypropylene, which, 
                not probative.        according to the state’s 
                R. 19‐16: 246.        forensic scientist, is found 
                                      in garments, in addition 
                                      to plastic containers and 
                                      rope manufacturing. 
                This detail was       Dassey testified that he 
                drawn from            concocted this detail from 
                popular media.        Kiss the Girls (1995), a 
                R. 19‐21: 65–67.      book he read, where a 
                                      woman is restrained   
                                      during a sexual assault.  
 Halbach        The media widely  This fact appeared in 
 was in the     publicized that   news stories.  
 back of the    Halbach’s blood 
 RAV4.          was found in the 
                back of the car. 
                RSA 70. 
No. 16‐3397                                                      51

     “Critical”        Why It Is Not        How It Was Coerced 
       Fact              Critical 
 The RAV4’s        Dassey was fed       “OK, what else did he do, 
 battery           the fact that        he did somethin’ else, 
 cables were       Avery went under     you need to tell us what 
 discon‐           the RAV4 hood        he did, after that car is 
 nected.           through a leading    parked there. It’s           
                   question after he    extremely important. 
                   unsuccessfully       (pause) Before you guys 
                   guessed. SA 92.      leave that car.” 
                                        After Dassey responded 
                                        that Avery left the gun in 
                                        the car, “That’s not what 
                                        I’m thinkin’ about. He did 
                                        something to that car. He 
                                        took the plates and he, I 
                                        believe he did something 
                                        else in that car.” 
                                        “I don’t know.” 
                                        “OK. Did he, did he, did 
                                        he go and look at the    
                                        engine, did he raise the 
                                        hood at all or anything 
                                        like that?” 
                                         
                                         
                                         
                                         
52                                                    No. 16‐3397 

  “Critical”      Why It Is Not         How It Was Coerced 
    Fact            Critical 
 Halbach        In addition to        “Was she ever in the   
 was shot in    being fed that she    garage?” 
 the garage.    was shot, Dassey      “No.” 
                was fed that she 
                was shot in the       Investigators lead him, 
                garage, after         saying “Again, we have, 
                initially denying     w‐we know that some 
                she was ever in       things happened in that 
                there. SA 81–86.      garage, and in that car, 
                                      we know that. You need 
                                      to tell us about this so we 
                                      know you’re tellin’ us the 
                                      truth.” 
                                      Shortly after, they ask, 
                                      “Tell us where she was 
                                      shot?” 
                                      “In the head.” 
                                      “No, I mean where in the 
                                      garage.”  
                                      After Dassey answered 
                                      that she was shot in the 
                                      truck and not on the   
                                      garage floor, “[C]ome on, 
                                      now where was she shot? 
                                      Be honest here.”  
                                      “The truth.” 
                                      “In the garage.” 
No. 16‐3397                                                      53

     “Critical”        Why It Is Not          How It Was Coerced 
       Fact              Critical 
 Halbach’s         Dassey was fed         On February 27, “Did he 
 camera and        this fact through a    tell ya anything about … 
 phone were        leading question       her other possessions … 
 burned in a       on February 27.        she probably had her cell 
 barrel.           Then on March 1,       phone, a camera to take 
                   he guessed that        pictures.” 
                   these items were 
                                          After Dassey denied   
                   burned. R. 19‐24: 
                                          putting anything in the 
                   36; SA 109–11. 
                                          burn barrel or knowing 
                                          whether she had a purse, 
                                          cell phone, or camera, he 
                                          was pressed about what 
                                          happened to these items 
                                          and guessed, “[Avery] 
                                          burnt ‘em.” The only  
                                          possessions he said he 
                                          saw in the burn barrel 
                                          were those fed to him 
                                          (“Like a cell phone,    
                                          camera, purse.”). 
                                           
                                           
                                           
                                           
                                           
                                           
54                                                     No. 16‐3397 

  “Critical”       Why It Is Not          How It Was Coerced 
    Fact             Critical 
 Halbach’s       Fed fact and           On February 27,             
 remains         media reports.         investigators said, “I find 
 were            R. 19‐24: 5–6, 9;      it quite difficult to believe 
 burned in       RSA 69.                that if there was a body 
 the bonfire                            in that [fire] Brendan that 
 pit.                                   you wouldn’t have seen 
                                        something like a hand, or 
                                        a foot, a head, hair,  
                                        something.” Media had 
                                        reported her remains 
                                        were found there.  
 Dassey          Dassey’s response      “We know that Teresa 
 resisted the    seems to accept        had a, a tattoo on her 
 suggestion      the suggestion         stomach, do you            
 that            that she had a         remember that?” 
 Halbach         tattoo. SA 151–52.     (shakes head “no”) “uh 
 had a                                  uh.” 
 tattoo. 
                                        “Do you disagree with 
                                        me when I say that?” 
                                        “No but I don’t know 
                                        where it was.” 
       
   The  majority  concedes  that  AEDPA  does  not  require  a 
“nearly  identical  factual  pattern”  to  find  that  a  decision 
involved  an  unreasonable  application  of  law.  Panetti  v. 
Quarterman,  551  U.S.  930,  953  (2007)  (citation  omitted).  But 
that is in essence what the majority has demanded. In arguing 
No. 16‐3397                                                        55

that  even  non‐AEDPA  cases  have  found  confessions 
voluntary under similar circumstances, the majority cites two 
decisions. But as it concedes, Fare v. Michael C., 442 U.S. 707 
(1979),  is  critically  different:  Michael  C.  was  of  average 
intelligence  and  had  many  prior  interactions  with  the 
criminal  justice  system.  Id.  at  726.  While  Boulden  v.  Holman, 
394  U.S.  478  (1969),  may  superficially  appear  to  be  more 
similar to Dassey’s case, it is of dubious relevance given the 
fact that it was decided (along with Michael C.) decades before 
the Supreme  Court instructed lower  courts  to  recognize  the 
unique psychological vulnerabilities of youth stemming from 
their incomplete neurological development. See, e.g., Graham 
v. Florida, 560 U.S. 48, 68 (2010); Roper v. Simmons, 543 U.S. 551, 
569–70 (2005).  
    The  Wisconsin  Court  of  Appeals  failed  reasonably  to 
apply in any meaningful way at least three principles that the 
Supreme  Court  has  clearly  established:  (1)  special  care  for 
juvenile  confessions,  (2)  consideration  of  the  totality  of  the 
circumstances,  and,  most  importantly,  (3)  prohibition  of 
psychologically  coercive  tactics.  This  led  to  the  kind  of 
extreme malfunction in the adjudication of Dassey’s case for 
which  section 2254(d)(1)  provides  a  remedy.  By  turning  a 
blind eye to these problems, the majority has essentially read 
habeas corpus relief out of the books.  
                                  II 
   There  is  a  second,  independent,  reason  why  the  district 
court correctly granted Dassey’s habeas corpus petition and 
our  original  panel  was  correct  to  uphold  that  ruling:  the 
Wisconsin  Court  of  Appeals  made  unreasonable  factual 
determinations.  See  Brumfield  v.  Cain,  135  S.  Ct.  2269,  2276 
(2015) (granting habeas corpus relief under section 2254(d)(2), 
56                                                        No. 16‐3397 

without  needing  to  reach  petitioner’s  section  2254(d)(1) 
argument).  The  district  court,  whose  factual  assessments 
deserve  some  deference  from  us,  found  that  the  Wisconsin 
Court  of  Appeals  erroneously  concluded  that  investigators 
made  no  promises  of  “leniency.”  According  to  the  district 
court,  though  no  statement  in  particular  rendered  the 
confession involuntary, the cumulative effect of investigators’ 
tactics overbore Dassey’s free will.  
      The majority dismisses this concern because there was no 
“specific”  promise  of  lenience.  But  as  the  district  court 
concluded, when examining the totality of the circumstances, 
it  is  clear  that  Dassey  was  guessing  at  what  he  thought  the 
investigators  wanted  to  hear  so  that  he  could  leave.  Dassey 
was  reassured  across  two  days  of  interviews  that  being 
“honest” would allow him to go “free.” Although an adult of 
average intelligence might recognize the Biblical allusion, see 
John 8:32 (“You will know the truth, and the truth will set you 
free.”),  Dassey  was  not  an  adult  and  not  of  average 
intelligence. Instead, he was a mentally limited teenager who 
did not understand abstractions. Playing their “20 Questions” 
game, the officers forced Dassey to try out different answers 
until he stumbled upon the answer they wanted—defined by 
them as the answer that was sufficiently truthful. And what 
was Dassey’s response after all this? He asked if he was free 
to  go  back  to  school  to  turn  in  a  project  that  was  due,  and 
when told that he could not, he indicated that he thought he 
would be in jail for just one day. No more conclusive evidence 
of his literalism and his lack of understanding is needed.  
   By finding no promises of lenience were made and that the 
confession  was  voluntary,  the  Wisconsin  Court  of  Appeals 
No. 16‐3397                                                      57

made  an  unreasonable  determination  of  fact  in  light  of  the 
clear and convincing weight of the evidence. 
                                  III 
    Under AEDPA, the role of the federal courts in reviewing 
Dassey’s petition for habeas relief is quite limited. But AEDPA 
does  not  paralyze  us  in  the  face  of  a  clear  constitutional 
violation. The Due Process Clause and the right against self‐
incrimination  demand  that,  in  order  to  be  admissible  in 
evidence, a suspect’s confession must be voluntary. Dassey’s 
was  not.  Because  the  detectives  used  coercive  interrogation 
tactics on an intellectually disabled juvenile, Dassey’s will was 
overborne  during  his  March  1  interrogation.  Without  this 
involuntary and highly unreliable confession, the case against 
Dassey was almost nonexistent. This court should be granting 
his petition for a writ of habeas corpus and giving the state an 
opportunity to retry him, if it so desires. I respectfully dissent. 
58                                                       No. 16‐3397        

    ROVNER,  Circuit  Judge,  and  WOOD,  Chief  Judge,  and 
WILLIAMS, Circuit Judge, dissenting. I continue to believe, as I 
explained  in  the  panel  opinion,  and  as  Chief  Judge  Wood’s 
dissent  so  persuasively  argues,  that  the  state  court  failed  to 
fulfill the Supreme Court’s mandate to review juvenile con‐
fessions  with  special  care,  and  unreasonably  held  that  Das‐
sey’s  confession  was  voluntary.  And  for  all  of  the  reasons 
upon which Chief Judge Wood has expounded and those set 
forth in the original panel opinion in Dassey v. Dittmann, 860 
F.3d 933 (7th Cir. 2017), rehʹg en banc granted, opinion vacated 
(Aug.  4,  2017),  I  too  respectfully  dissent.  I  write  separately 
simply to point out the chasm between how courts have his‐
torically  understood  the  nature  of  coercion  and  confessions 
and  what  we  now  know  about  coercion  with  the  advent  of 
DNA profiling and current social science research.  
    Although  I  write  in  the  hope  of  encouraging  courts  to 
update  their  understandings  of  the  factual  nature  of  coer‐
cion,  my  conclusion  about  the  proper  outcome  of  Dassey’s 
habeas petition does not depend on any change in law. Cur‐
rent Supreme Court precedent requires that a court view the 
totality of the circumstances of any interrogation, and to take 
special care when evaluating the confessions of juveniles. To 
comply with the command of the Supreme Court, therefore, 
a  court  must  include  within  its  evaluation  of  the  totality  of 
the circumstances the impact of coercive interrogation  tech‐
niques  upon  the  particular  vulnerabilities  of  the  individual 
subject to those techniques. The state court did not do so in 
considering  Dassey’s  appeal.  For  this  reason,  Dassey’s  con‐
viction  cannot  stand.  Unfortunately,  four  members  of  the 
seven‐member  en  banc  panel  of  this  court  do  not  agree—a 
decision  that  I  believe  has  worked  a  profound  injustice. 
Nevertheless,  I  hope  to  convince  my  colleagues  throughout 
No. 16‐3397                                                        59

the  courts  that  reform  of  our  understanding  of  coercion  is 
long  overdue.  When  conducting  a  totality  of  the  circum‐
stances review, most courts’ evaluations of coercion still are 
based  largely  on  outdated  ideas  about  human  psychology 
and rational decision‐making. It is time to bring our under‐
standing of coercion into the twenty‐first century. 
    Half  a  century  ago  the  Supreme  Court  held  that  police 
misrepresentations  during  interrogations,  although  relevant 
to a totality of the circumstances inquiry, were not in and of 
themselves  sufficient to render an otherwise voluntary con‐
fession inadmissible. Frazier v. Cupp, 394 U.S. 731, 739 (1969). 
In  other  words,  police  may  deceive,  trick,  conceal,  imply, 
and mislead in any number of ways, provided that, under a 
totality of the circumstances evaluation, they do not destroy 
a suspect’s ability to make a rational choice. See id. (finding 
an  interrogator’s  lie  that  a  fellow  suspect  had  confessed  in‐
sufficient  to  make  an  otherwise  voluntary  confession  inad‐
missible);  Procunier  v.  Atchley,  400  U.S.  446,  454  (1971)  (de‐
termining that it was not per se coercive for police to send in 
a cooperating insurance agent to deceive the defendant into 
confessing  to  obtain  insurance  payments  for  his  children); 
see also  United  States v. Villalpando,  588 F.3d 1124, 1128 (7th 
Cir. 2009) (“Trickery, deceit, even impersonation do not ren‐
der a confession inadmissible”); United States v. Rutledge, 900 
F.2d 1127, 1131 (7th Cir. 1990) (noting that “the law permits 
the police to pressure and cajole, conceal material facts, and 
actively mislead—all up to limits”).  
    These cases, however, were born in an era when the hu‐
man intuition that told us that “innocent people do not con‐
fess  to  crimes”  was  still  largely  unchecked.  This  belief  is 
rooted  in  the  mind’s  tendency  to  assume  that  statements 
60                                                                        No. 16‐3397 

made  to  a  police  officer  that  are  against  one’s  self  interest 
can be trusted or, to put it simply, the thought that most of 
us  have  that  “I  would  never  confess  to  a  crime  I  did  not 
commit.”1 Peer‐reviewed studies confirm that jurors tend to 
have hard‐to‐dislodge beliefs that a suspect who is innocent 
could not be manipulated into confessing.2 And, in fact, this 
false notion is precisely what the state implored the jurors in 
Dassey’s  trial  to  believe,  arguing  in  closing  that  “[p]eople 
who are innocent don’t confess.” R. 19‐23 at 144. We know, 
however,  that  this  statement  is  unequivocally  incorrect.  In‐
nocent people do in fact confess, and they do so with shock‐
ing  regularity.  As  of  June  7,  2016,  The  National  Registry  of 
Exonerations had collected data on 1,810 exonerations in the 
United States since 1989 (that number as of December 4, 2017 
is 2,132), and that data includes 227 cases of innocent people 
who falsely confessed.3 This research indicates that false con‐
fessions (defined as cases in which indisputably innocent in‐
dividuals confessed to crimes they did not commit) occur in 
approximately 25% of homicide cases.4 



                                                 
      1 Saul M. Kassin et al., Police‐Induced Confessions: Risk Factors and Rec‐

ommendations, 34 L. & Hum. Behav. 49, 51 (2010).  
      2 Iris Blandón‐Gitlin et al., Jurors Believe Interrogation Tactics Are Not 

Likely to Elicit False Confessions: Will Expert Witness Testimony Inform Them 
Otherwise?, 17 Psychol., Crime & L. 239, 256 (2011). 
      3 Samuel Gross et al., For 50 Years, You’ve Had “The Right to Remain Si‐

lent,” The National Registry of Exonerations, False Confessions (June 12, 
2016),       http://www.law.umich.edu/special/exoneration/Pages/false‐
confessions.aspx. 
      4  Samuel Gross et al., Exoneration in the United States, 1989‐2012: Re‐

port      by       the      National         Registry    of    Exonerations,    58,    60, 
No. 16‐3397                                                                                             61

     In  a  world  where  we  believed  that  “innocent  people  do 
not confess to crimes they did not commit,” we were willing 
to  tolerate  a  significant  amount  of  deception  by  the  police. 
Under this rubric, the thinking went, the innocent person (or 
at least the vast majority of healthy, sane, innocent adults of 
average intelligence) would not confess even in response to 
deception and cajoling. And so our case law developed in a 
factual  framework  in  which  we  presumed  that  the  trickery 
and deceit used by police officers would have little effect on 
the innocent. 
    If it is true that, except in extreme cases, innocent people 
do  not  confess,  what  difference  does  it  make  if  detectives 
Fassbender and Wiegert made false assurances and used de‐
ception  in  interrogating  Dassey?  So  what  if  they  gave  gen‐
eral assurances of leniency, used leading questions, fed Das‐
sey information, lied about how much information they had, 
told  Dassey  that  they  were  on  his  side,  implored  him  that 
“honesty is the only thing that will set you free,” suggested 
answers,  and  even  went  so  far  as  to  tell  a  confused  and 
floundering  Dassey  that  Teresa  had  been  shot  in  the  head? 
“Dassey  was  not  subject  to  physical  coercion  or  any  sort  of 
threats at all,” the majority tells us, and “[g]iven the history 
of  coercive  interrogation  techniques  from  which  modern 
constitutional standards for confessions emerged, this is im‐
portant.” Ante at 27. 
   But  what  do  we  do  when  the  facts  that  supported  our 
“modern  constitutional  standards”  come  from  a  fifty‐year‐
old  understanding  of  human  behavior,  and  when  what  we 

                                                                                                             
https://www.law.umich.edu/special/exoneration/Documents/exoneration
s_us_1989_2012_full_report.pdf. 
62                                                     No. 16‐3397 

once thought we knew about the psychology of confessions 
we now know not to be true? Our long‐held idea that inno‐
cent  people  do  not  confess  to  crimes  has  been  upended  by 
advances  in DNA profiling. We know  now that in  approxi‐
mately  25%  of  homicide  cases  in  which  convicted  persons 
have later been unequivocally exonerated by DNA evidence, 
the  suspect  falsely  confessed  to  committing  the  crime.5  The 
majority  points  out  that  the  number  of  known  false  confes‐
sions is low compared to the total number of guilty pleas to 
violent  felonies. Ante  at  37–38  n.8.  This  comparison  is  inap‐
propriate for two reasons. First, the number of guilty pleas is 
the wrong denominator. Defendants plead guilty in all man‐
ner of situations, not only after interrogations by the police, 
as was the case with Dassey. Many defendants, for example, 
accept  a  plea  after  carefully  weighing  their  options  with  a 
lawyer without ever having been subject to a coercive inter‐
rogation—the  only  type  of  confessions  with  which  we  are 
concerned  in  this  case.  Moreover,  and  more  importantly,  in 
the numerator, the statistics for false confessions include on‐
ly  those  who  have  been  exonerated  based  on  some  form  of 
objective  evidence  (DNA,  impossibility,  the  confession  of 
another, etc.). The universe of people who falsely confess is 
undoubtedly larger than the subset of people who have con‐
fessed and then been fortunate enough to have been exoner‐
ated  by  objective,  irrefutable  evidence. But  most  important‐
ly,  as  the  majority  concedes,  even  one  coerced  false  confes‐
sion  is  “very  troubling.”  Ante  at  37–38  n.8.  Indeed  any  co‐
erced false confession is an affront to due process and cannot 
stand. 

                                                 
      5 Id. at 58. 
No. 16‐3397                                                                63

    Certainly human intuition makes it almost inconceivable 
to imagine that someone might falsely confess to the murder 
of  one’s  own  child.  Yet  in  October  2004,  Kevin  Fox  of  Wil‐
mington,  Illinois  did  just  that.  He  confessed  to  sexually  as‐
saulting  his  daughter,  placing  duct  tape  over  her  mouth, 
drowning  her  in  the  river,  and  then  going  home  to  sleep.6,7 
His  confession  was  detailed  and  included  accounts  of  her 
moving  and  kicking  in  the  water  and  struggling  to  remove 
the duct tape as she drowned. He quickly rescinded his con‐
fession, but spent eight months in prison until DNA testing 
ruled him out as a suspect and the State of Illinois dropped 
the charges. See generally Fox v. Hayes, 600 F.3d 819 (7th Cir. 
2010). Not only did the DNA alone exclude him as a suspect, 
but for any who had remaining doubts, the conviction of an‐
other man six years later made it unequivocally certain that 
his confession had been false. In 2010, Scott Eby, who was in 
prison for raping a relative, confessed to the murder.8 At the 
time of the murder he had been living not far from the Fox 
home. While drunk and high on cocaine Eby decided to rob 
some houses, and when he happened upon a sleeping three‐
year‐old Riley Fox, he abducted her, sexually assaulted her, 
and then drowned her to cover his crime. His DNA matched 
that  found  on  the  duct  tape  used  to  bind  Riley.  A  pair  of 
boots,  which  had  been  found  at  the  scene,  photographed, 
                                                 
      6 Bryan Smith, Kevin Fox, in TRUE  STORIES OF  FALSE  CONFESSIONS 107 

(Rob Warden et al. eds., 2009).
      7  Bryan Smith, The Nightmare: A Look at the Riley Fox Case, Chi. Mag., 

July 3, 2006.  
      8  Steve Schmadeke, I’m the ‘Lowest Kind of Slime,’ Killer of 3‐Year‐Old 

Confessed. Court Records Outline Investigators’ Path to Scott Wayne Eby, Chi. 
Trib., Feb. 26, 2011. 
64                                                             No. 16‐3397 

and then ignored for years, had the name “Eby” written on 
the tongue.  
   Five  decades  ago,  when  the  Supreme  Court  issued  its 
opinions allowing interrogator deception, there was no DNA 
evidence that could demonstrate with such clarity that inno‐
cent people were confessing to crimes they had not commit‐
ted at a surprising rate, and therefore, only a limited body of 
psychological science explaining why this happens. 
    Even now, despite the overwhelming evidence regarding 
the coercive nature of constitutionally permissible interroga‐
tion techniques, we have not changed our understanding of 
how to view the facts surrounding coercion when evaluating 
the  totality of the circumstances.  Yet we now have  a robust 
and  growing  body  of  rigorous,  peer‐reviewed,  legal  and 
psychological  research  demonstrating  how  current  interro‐
gation  tactics  influence  people,  and  particularly  juveniles 
and  intellectually  impaired  people,  to  act  against  their  own 
self‐interest in such a seemingly irrational manner.9 
      Some  of  the  factors  that  induce  false  confessions  are  in‐
ternal. Studies have demonstrated that personal characteris‐
tics  such  as  youth,  mental  illness,  cognitive  disability,  sug‐
gestibility,  and  a  desire  to  please  others  may  induce  false 
confessions.10 A survey of false confession cases from 1989–
2012 found that although only 8% of adult exonerees with no 
known mental disabilities falsely confessed to crimes, in the 
population  of  exonerees  who  were  younger  than  18  at  the 
time of the crime, 42% of exonerated defendants confessed to 
                                                 
      9 
      See  Saul  M.  Kassin,  False  Confessions,  8  WIREs  Cogn  Sci.  e1439 
(2017). 
      10 Blandón‐Gitlin et al., supra note 2, at 240. 
No. 16‐3397                                                                 65

crimes  they  had  not  committed,  as  did  75%  of  exonerees 
who  were  mentally  ill  or  mentally  disabled.11  Overall,  one 
sixth  of  the  exonerees  were  juveniles,  mentally  disabled,  or 
both,  but  they  accounted  for  59%  of  false  confessions.12  In‐
deed,  youth  and  intellectual  disability  are  the  two  most 
commonly  cited  characteristics  of  suspects  who  confess 
falsely.13  Dassey  suffered  under  the  weight  of  both  charac‐
teristics. 
    In addition to the factors specific to the suspect, some of 
the  factors  that  induce  false  confessions  are  externally  im‐
posed.  These  include  “isolation,  long  interrogation  periods, 
repeated  accusations,  deception,  presenting  fabricated  evi‐
dence, implicit/explicit threats of punishment or promises of 
leniency,  and  minimization  or  maximization  of  the  moral 
seriousness  or  legal  consequences  of  the  offence.”14  “Maxi‐
mization”  describes  the  technique  whereby  the  interrogator 
exaggerates the strength of the evidence and the magnitude 
of the charges.15 Dassey’s interrogators employed maximiza‐
tion  by  constantly  reminding  Dassey,  “We  already  know 
everything.” See, e.g., R. 19‐25 at 17, 19, 23, 24, 26, 28, 30, 31, 
36, 37, 41, 44, 47, 48, 50, 54, 55, 60, 63, 69, 71. “Minimization” 
describes  tactics  that  are  designed  to  lull  a  suspect  into  be‐
                                                 
      11 Gross, Exonerations 1989–2012, supra note 4, at 60. 

      12 Id. 

      13 Samuel R. Gross et al., Exonerations in the United States 1989 through 

2003, 95 J. Crim. L. & Criminology 523, 545 (2005). 
      14 Blandón‐Gitlin et al., supra note 2, at 240. 

      15 Saul M. Kassin et al., Police Interrogations and Confessions: Communi‐

cating Promises and Threats by Pragmatic Implication, 15 L. & Hum. Behav. 
233, 234–35 (1991). 
66                                                                     No. 16‐3397 

lieving  that  the  magnitude  of  the  charges  and  the  serious‐
ness of the offense will be downplayed or lessened if he con‐
fesses.16  Studies  demonstrate  that  minimization  causes  sus‐
pects  to  infer  leniency  to  the  same  extent  as  if  an  explicit 
promise had been made, increasing not only the rates of true 
confessions  (from  46%  to  81%  in  one  experiment)  but  also 
the rate of false confessions (from 6% to 18%).17,18 Although a 
court must exclude a confession obtained by direct promise 
of  leniency  (see,  e.g.,  United  States  v.  Villalpando,  588  F.3d 
1124,  1128  (7th  Cir.  2009)),  the  research  demonstrates  that 
minimization  techniques  are  the  functional  equivalent  in 
their impact on suspects.19 The investigators in this case em‐
ployed classic minimization techniques by repeatedly telling 
Dassey that it was not his fault that he committed the crime 
because  his  uncle,  Steven  Avery,  had  made  him  do  it.  See, 
e.g.,  R.  19‐25  at  28,  47,  50,  60,  62.  As  Chief  Judge  Wood 
points  out  in  her  dissent,  interrogators  in  this  case,  as  in 
most police forces in the United States, used the Reid Tech‐
nique to obtain Dassey’s confession. This technique involves 
isolation,  confrontation,  maximization  and  minimization—
the  psychological  strong‐arm  tactics  that  are  known  to  pro‐
duce  coerced  confessions  even  in  adults  of  average  intelli‐
gence.  


                                                 
      16 Id. at 235. 

      17 Id. at 241, 248.  

      18
       Melissa  B.  Russano  et  al.,  Investigating  True  and  False  Confessions 
Within a Novel Experimental Paradigm, 16 Psychol. Sci. 481, 484 (2005). 
      19  Kassin,  Police  Interrogations  and  Confessions,  supra  note  15,  at  241, 

248. 
No. 16‐3397                                                                           67

    Dassey’s  interrogation  thus  combined  a  perfect  storm  of 
these internal and external elements. He was young, of low 
intellect,  manipulable,  without  a  friendly  adult,  and  faced 
repeated accusations, deception, fabricated evidence, implic‐
it and explicit promises of leniency, police officers disingen‐
uously  assuming  the  role  of  father  figure,  and  assurances 
that it was not his fault.20  
   For many years, the Reid technique has been criticized by 
scholars  and  experts  for  increasing  the  rate  of  false  confes‐
sions.  21 As far back as Miranda, the Supreme Court warned 
                                                 
      20  The  majority  has  reservations  about  the  use  of  the  Gudjonsson 

Suggestibility Scale and thus states that it can make no conclusions from 
the disputed expert testimony about the results. Ante at 10 n.2. Whatever 
one might make of the Gudjonsson Suggestibility Scale, the interrogation 
speaks  for  itself.  Dassey  is  almost  frantic  in  his  desire  to  find  the  story 
the  investigators  seek.  For  example,  in  response  to  the  question  about 
what happened to Teresa’s head, Dassey guessed at every possible injury 
or injustice to a head (hitting, punching, throat cutting, hair cutting) hop‐
ing to please the officers until, in frustration, they finally informed him 
that Teresa had been shot in the head. R. 19‐25 at 60–63. In response to 
pressure from the investigators, he changes the locale of the crime from 
the house to the garage (Id. at 72–73), the color of Teresa’s clothes (Id. at 
20,  31–32),  the  location  of  the  knife  (Id.  at  80–81,  121;  R.  19‐34  at  23–24, 
27),  whether Teresa  was  standing  on  the  porch  after  school  (R. 19‐25  at 
19–20, 27–28,  90–91),  whether  Avery  went  under  the  hood  of  Halbach’s 
car (Id. at 77–80), when the fire occurred (Id. at 23, 32–33; R. 19‐34 at 55), 
and whether he cut her hair (R. 19‐35 at 60–61; R. 19‐34 at 36–37, 65–66, 
98). Even under the state’s theory of the case, the naïve Dassey, who had 
never  been  in  trouble  with  the  law  and  had  never  had  a  sexual  experi‐
ence  with  a  woman,  was  readily  manipulated  by  his  uncle  into  partici‐
pating in a repulsive and heinous crime. One does not need the Gudjons‐
son  Suggestbility  Scale  to  conclude,  under  either  party’s  theory  of  the 
case, that Dassey was highly suggestible and manipulable. 
      21 Kassin, False Confessions, supra note 9, at 8. 
68                                                                 No. 16‐3397 

that “[e]ven without employing brutality, the ‘third degree’” 
used in the Reid technique “exacts a heavy toll on individual 
liberty  and  trades  on  the  weakness  of  individuals,”  and 
“may even give rise to a false confession.” Miranda v. Arizo‐
na,  384  U.S.  436,  455  &  n.24  (1966).  Recently,  Wicklander‐
Zulawski  &  Associates,  one  of  the  nation’s  largest  police 
consulting  firms,  said  it  will  stop  training  detectives  in  the 
method it has taught since 1984, stating that it “is not an ef‐
fective  way  of  getting  truthful  information.”22  After  a  spate 
of  high‐profile  false  confession  cases  in  the  1980’s,  Great 
Britain transitioned from an accusatorial and coercive Reid‐
like  approach  to  an  investigative  model  of  interviewing 
which  prohibits  deception,  coercion,  and  minimization.23 
Meta‐analyses  of  twelve  different  laboratory  experiments 
indicate  that  the  accusatorial  approach  increased  both  true 
and  false  rates  of  confessions,  while  the  information‐
gathering  approach  increased  the  rate  of  true  confessions 
without also increasing false confessions.24 
   No reasonable state court, knowing what we now know 
about  coercive  interrogation  techniques  and  viewing  Das‐
sey’s  interrogation  in  light  of  his  age,  intellectual  deficits, 
and  manipulability,  could  possibly  have  concluded  that 
                                                 
      22 Eli Hager, The Seismic Change In Police Interrogations: A Major Player 

In  Law  Enforcement  Says  It  Will  No  Longer  Use  A  Method  Linked  To  False 
Confessions,  The  Marshall  Project  (March  7,  2017,  10:00  p.m.), 
https://www.themarshallproject.org/2017/03/07/the‐seismic‐change‐in‐
police‐interrogations. 
      23 Kassin, False Confessions, supra note 9, at 8. 

      24  Christian A. Meissner et al., Accusatorial and Information Gathering 

Interrogation Methods and Their Effects on True and False Confessions, A Me‐
ta‐Analytic Review, 10 J. Exp. Criminology 459, 481–82 (2014). 
No. 16‐3397                                                          69

Dassey’s confession was voluntarily given. Although it is my 
hope that our courts will, when evaluating the totality of the 
circumstances, engage with the more current understanding 
of  coercion,  as  I  noted  at  the  start,  Dassey  does  not  need  a 
change in our existing Supreme Court precedent or any ex‐
isting  law  to  prevail  on  his  habeas  petition.  What  has 
changed  is  not  the  law,  but  our  understanding  of  the  facts 
that  illuminate  what  constitutes  coercion  under  the  law. 
Moreover,  even  under  our  current,  anachronistic  under‐
standing  of  coercion,  Dassey’s  confession  was  so  obviously 
and transparently coercively obtained that it is unreasonable 
to have found otherwise. Dassey, however, need not rely on 
this finding either. Existing Supreme Court precedent allows 
for  significantly  deceptive  and  manipulative  interrogation 
techniques, but those very techniques must then be evaluat‐
ed, in a totality of the circumstances analysis, for what they 
are. 
    The requirement that confessions must be voluntary is a 
principle at the heart of our legal system. Although psycho‐
logical  and  physical  torture  and  coercion  are  commonplace 
in some countries as a means of obtaining “confessions,” our 
system  of  justice  rejects  the  notion  that  convictions  can  be 
obtained through such abuse. We refuse to accept such con‐
duct as a means of obtaining information, not only because it 
impacts the veracity of the confession, but because it is con‐
duct that we as human beings cannot tolerate from our gov‐
ernment. In a case such as this one, where investigators are 
faced  with  a  crime  of  horrific  brutality  and  the  loss  of  a 
treasured life, the impulse to coerce a confession from a sus‐
pect may be particularly strong. As judges, we are entrusted 
with  the  responsibility  to  protect  against  such  abusive  ac‐
70                                                      No. 16‐3397 

tions, and uphold those principles that our Constitution pro‐
tects even in the darkest of times. 
    What occurred here was the interrogation  of an  intellec‐
tually  impaired  juvenile.  Dassey  was  subjected  to  myriad 
psychologically  coercive  techniques  but  the  state  court  did 
not  review  his  interrogation  with  the  special  care  required 
by Supreme Court precedent. His confession was not volun‐
tary  and  his  conviction  should  not  stand,  and  yet  an  im‐
paired  teenager  has  been  sentenced  to  life  in  prison.  I  view 
this  as  a  profound  miscarriage  of  justice.  I  respectfully  dis‐
sent.